EXHIBIT D
 

LENZ & STAEHELIN
Lenz & Staehelin
Brandschenkestrasse 24
CH-8027 Zirich
Tel: +41 58 450 30.00
Fax: +41 58 450 80 01

Route de Chéne 30
CH-1211 Genf€

Tel: +41 58 450 76 00
Fax: +4] 58 450-70 04

Avenue de Rhodanic 58
, i 1 CH-1607 Lausazae
By registered mail Tel: +4] 58 450 76 60

Fax: +44 584507001
Federal Patent Court

P.O, Box
9623 St. Gallen

www. tenzstachetin.com

Zurich, 25 June 2020

Proceedings no. 02619_007

Dear Mr President,
Ladies and Gentlemen,

In the matter of

Illumina Cambridge Limited, 19 Granta Park, Great Abington, Cambridge,
Cambridgeshire, CB21 6DF, United Kingdom

represented by Attorneys-at-law Dr, Andri Hess and/or Julian Schwalier and/or Katrina
Frame, Homburger AG, Prime Tower, Hardstrasse 201, 8005 Zurich

assisted by Dr. Claudia Bibus, Swiss and European Patent Attorney, E. Blum & Co. AG,
Vorderberg 11, 8044 Zurich

Plaintiff
Vs.
Latvia MGI Tech SIA, Dzirnavu iela 57A-4, Riga, Latvia, LVi010
represented by Attorneys-at-law Dr. Thierry Calame and/or Lara Dorigo, Lenz & Staehelin,
Brandschenkestrasse 24, 8027 Zurich

assisted by Dr. Martin Wilming, Swiss and European Patent Attorney, Hepp Wenger Ryffel
AG, Friedtalweg 5, 9500 Wil SG

Defendant

Eingetiagen im kantonalen Anwaltsregistcr
 

LENZ &

“a

cm

th

=

*

SEHELIN

regarding

EP 1 530578 and EP | 828 412

we herewith submit the

REJOINDER

with the following, unchanged

and

PRAYERS FOR RELIEF

The Complaint shall be dismissed.

All costs and fees, including the expenses for the assisting
patent attorneys to be borne by Plaintiff.

PROCEDURAL MOTIONS

The proceedings shall first be limited to the question of
Defendant's capacity to be sued or Plaintiff's legal
interest, respectively, and a preliminary decision
(Vorentscheid) shall be rendered in this respect.

Until such decision is rendered, the further proceedings
shall be suspended as regards ail other issues.
 

LENZ & STAEHELIN

GROUNDS

OVERVIEW

Unsurprisingly, also in its Reply, Plaintiff could not provide evidence of infringing
activities of Defendant in Switzerland. Notably, at the time of filing the Reply
Plaintiff was fully aware from evidence specifically sought for Switzerland through
US disclosure proceedings that it had wrongly attributed the claimed infrmging acts
to Defendant, who had never supplied any reagents or even sequencers to
Switzerland, let alone the only sequencer found at Health 2030 Genome Center at
Campus Biotech in Geneva. Defendant knows that the Geneva sequencer and
reagents were provided by another group company. However, instead of dropping its
action, Plaintiff tries to justify its rush job by construing inexistent ties of Defendant
to Switzerland. It does so by misrepresenting Defendant's role, misusing information
about Defendant's activities abroad and artificially speculating about potential
activities in Switzerland. Such speculations obviously cannot result in a finding of
infringing activitics in Switzerland. As a result, there is no legal interest in seeking
injunctions against Defendant. Plaintiff's action therefore needs to be dismissed in its

entirety, for this reason alone.

What is more, Plaintiff has still not provided the required evidence that the contested
products of MGI would infringe the invoked Patents. The new 578 Eurofins Report
relied on by Plaintiff in its Reply fails to show that any of MGI's dNTPs infringe
EP 578, as such report can at best conclude on the elemental formula of the samples,
but certainly not on the structure thereof, as Plaintiff's own expert, Dr. Romesberg,
confirms. It is telling that Plaintiff does not submit NMR spectroscopy. evidence,
which would be the standard method to characterize a molecule beyond reasonable
doubt. This, notably, despite the fact that in its own EP 578 Plaintiff has

characterized all molecules by this technique.
 

LENZ & STAEKNELIN

Likewise, the 412 Eurofin Report is also of no avail to Plaintiff. This report cannot
prove the presence of ascorbic acid as it relies on an assay that is in no way specific
to ascorbic acid and thus cannot distinguish between ascorbic acid and other
antioxidants, such as for example erythorbic acid. Notably, erythorbic acid cannot be
distinguished from ascorbic acid by mass spectrometry since it has the exact same
molecular weight. Plaintiff therefore did not provide proof of infringement of EP 412

by the contested reagents.

With respect to CoolMPS, a new chemistry of the MGI group, which Plaintiff also

attacks in its Reply, Plaintiff's infringement allegations remain unsubstantiated.

In any event, Plaintiffs patents EP 578 and EP 412 cannot be invoked against

Defendant because both are invalid.

In the case of EP 578 invalidity is given for lack of inventive step over Ju ef al. and
Zavgorodny et al. The skilled person would readily understand that Ju ef ai., in
particular with the basic concepts of SBS in mind as outlined by Tsien et al,, already
points to the use of the azidomethyl group as an alternative to the allyl group and the
MOM group. Plaintiff tries to escape Defendant's invalidity attack by postmarking
the common general knowledge of the skilled person as “expert knowledge", which a
skilled person would only consider in hindsight. Plaintiff herewith plainly ignores the
fact that Tsien ef af., a publication cited 46 times in patent families at the priority
date and in 865 patent publications by now, obviously is one of the basic documents
on SBS technology. Tsien et al. explicitly points to Kraevskii et al. and Greene and
Wuts; there is thus no way the skilled person would have missed these pieces of prior
art. It is unrealistic to assume that the skilled person would dive into the sophisticated
topic of SBS without being aware of the technological background outlined in the
prior att references to which Tsten et al. explicitly refer. Plaintiffs arguments are

thus based on a wrong benchmark for the common general knowledge.
 

LENZ & STAEHELIN

EP 412 is invalid on multiple grounds: First, its claims 1, 2 and 15 were amended
beyond the content of the application as filed. Plaintiff tries to fix this by filing
auxiliary requests, however, all auxiliary claims still suffer from invalidity grounds
and thus cannot help to uphold the patent. Secondly, EP 412 lacks novelty over US
420. Thirdly, there is nothing inventive in EP 412, Ascorbic acid was commonly
added in buffers to reduce or prevent photobleaching, as even the patent admits.
Furthennore, adding antioxidants, and in particular ascorbic acid, to prevent damage
to a sample had been well known in the art. Hence, regardless from which angle
Plaintiff attempts to argue for non-obviousness, inclusion of ascorbic acid in the

detection buffer had been plainly obvious to the skilled person.

Finally, Plamtiffs prayers for relief lack the required specificity. This applies
particularly to prayer for relief no. 1, which covers an indefinite number of
compounds and various selection possibilities of R', including a large number of non-
working embodiments in SBS. Such prayer for relief is unduly excessive.
Furthermore, contrary to what Plaintiff alleges, it is not sufficiently clear to allow
detection of infringement by mere factual inspection, as neither the nature of the
"label" nor the way it shall be "detectable" is specified. Prayers for relief no. 2, 3, 5,
6, 7 and the respective auxiliary prayers for relief must be dismissed, because
Plaintiff lacks a legal interest in the accumulation of these prayers for relief, which

are all directed to the same subject matter.

As aresult, Plaintiff's complaint against Defendant must be rejected in its entirety.
 

LENZ & STAEHELIN

H.

PROCEDURE

This Rejoinder is submitted within the deadline set with order dated 13 May 2020
(act. 33).

Defendant maintains its precedural motions regarding the limitation of the
proceedings to the question of Defendant's capacity to be sued or Plaintiff's legal
interest in this action against Defendant, respectively (N 12 et seqq.). Considering
that Plaintiff meanwhile perfectly knows that Defendant never performed infringing
activities in Switzerland and it also knows which parties it should have sued instead
(cf. N 14 ef seqq.), procedural efficiency even more demands that the Complaint be
dismissed without further burdening Defendant with additional submissions and
arguments with respect to all other aspects of this case and the associated high costs,
which notoriously can never be fully covered by a party compensation awarded by
judgment. Defendant therefore requests that a decision be taken regarding Plaintiff's
legal interest in this action before proceeding with the technical procedural steps
(article 237 CPC).

ARGUMENT

No infringing activities of Defendant in Switzerland (ad act. 32 N 13 ef seqq.)

Pursuant to the established case law of the Federal Supreme Court, an application for
an injunction as provided by Article 72 PatA presupposes a sufficient legal interest in
legal protection. Such an interest exists if the unlawful act is imminent, i.e. if there is
a serious fear of the alleged infringement. A sufficient interest of the plaintiff is to be
affirmed if the defendant is either already accused of patent infringements and
repetitions cannot be excluded, or if there are concrete indications that it will commit
such infringements in the future (BGE 116 II 357 cons. 2 a) with references). In the

present case, these requirements are not met.

10

ll

12
 

LENZ & STAEHELIN

Plaintiff continues to fail to provide evidence of past or present infringing activities
of Defendant in Switzerland. In fact, there is no such evidence, because Defendant
never sold or offered to sell any infringing products to Switzerland, nor did it
_ manufacture, import into Switzerland, export from Switzerland, store in Switzerland
or put any such products otherwise in circulation in Switzerland (see also act, 16 N

26 ef seqq.).

Evidence:- Andis Slaitas, c/o Latvia MGI Tech SIA, General Manager

{as Witness)

Plaintiffs allegation that Defendant offers and distributes a range of MG] sequencing
platforms and corresponding reagent kits in Europe, including Switzerland (act. 32
N 13), is a bold misrepresentation of the facts. By now Plaintiff perfectly knows that
it sued the wrong party in Switzerland, but tries to construe an infringement case in
its continued attempt to discredit Defendant and intimidate the market (cf act. 16 N
42 ef seqq.). Such behaviour can even amount to unfair competition, especially

considering Plaintiff's specific knowledge as further explained below.

In this context it bears emphasis that at the time of filing the Reply Plaintiff was fully
aware from evidence produced in US disclosure proceedings that it had wrongly
attributed the claimed infringing acts to Defendant who had never supplied any
reagents or even sequencers to Switzerland, let alone the only sequencer found at
Health 2030 Genome Center at Campus Biotech in Geneva. In fact, as Plaintiff
knows, BGI Complete Genomics Hong Kong Co., Limited is the group company that
supplied the Health 2030 Genome Center at Campus Biotech in Geneva, which is the
only Swiss customer of the MGI group, as Plaintiff also knows from the US

disclosure.

Evidence:- Agreement between BGI Complete Genomics Hong Kong Co., Limited and

Fondation Campus Biotech Geneva dated 2 January 2019
(Enclosure 53)

15
 

LENZ & STAERMELIN

Plaintiff is also aware of the fact that after a recent restructuring of the MGI group,
MGI International Sales Co., Limited is the group entity newly in charge for

Switzerland.

It is noteworthy that although Plaintiff sought such information through US
disclosure specifically for the purpose of the Swiss proceedings, it then chose not to
use any of it in its Reply, knowing well that it does not support its position in the

present proceedings.

However, instead of dropping its action, Plaintiff now tries to construe imexistent ties
of Defendant to Switzerland. It does so by misrepresenting Defendant's role,
misusing information about Defendant's activities abroad and artificially speculating
about porential activities in Switzerland, which nobody would ever think of, had
Plaintiff not started these proceedings with the wrong hat on. Such speculations
obviously cannot result in a finding of inftinging activities in Switzerland (cf, BGE
116 17 357 cons. 2 a)).

In fact, none of the evidence produced by Plaintiff with its Rejoinder can establish
any past, actual or threatened infringing activities of Defendant in Switzerland, as

will be explained in detail.

- Plaintiff files user manuals (act. 32_28-29) for an MGI sequencer of the same
type as the one installed in Geneva, but not the manuals found in Geneva. Rather,
the user manuals used by Plaintiff were obtained oufside of Switzerland. The
"European representative information" in such manuals is therefore not
conclusive for the information in user manuals in Switzerland and cannot
establish that Defendant acts as the MGI group distributor for Switzerland —

which in fact it does not (ef N 13 ef segg. above with witness evidence).

- Plaintiff does not explain where it obtained the user manuals. The fact that it
separately points to single sales by Defendant in Sweden, Finland and the UK,
which relate to exactly this type of sequencer, i.e. the MGISEQ-2000RS (cf act.

20

21
 

LENZ & STAEHELIN

32 N 16, act. 32 29-30), makes it very likely that the user manuals submitted as
act. 32 28-29 were delivered with such sales, most likely in Sweden (cf N 24).
Hence, — irrespective of the meaning of "European representative” (¢f- N 22 et
seqq.) ~ it would only be natural that Defendant's contact information is listed on

the last page of such user manuals.

What is more, Defendant acts as a service and training centre for Europe (cf
act. 16 N 25), Its listing as “European representative" in the user manuals
abtained outside of Switzerland, ie. in documents that customers obtained affer
they purchased a sequencer, would therefore anyway be limited to affer sales

support,

Evidence:- Andis Slaitas, c/o Latvia MGI Tech SIA, General Manager

(as Witness}

Furthermore, the user manuals relate to sequencers, not to the allegedly
infringing reagents. Also for this reason, they cannot provide evidence for

infringing activities.

Plaintiff can only point to a single sale by Defendant to a Swedish customer (act.
32 30). The further alleged sales evidence does not relate to sales of Defendant.
Act, 32_31 only states that a sequencing device was provided "for evaluation
purposes” — no sale was made. Reagents are not mentioned at all. The fact that
Defendant provided a sequencing device for evaluation purposes does not allow
conclusions as to who would be the commercial contact if the device was

purchased, let alone as to who would supply reagents.

Likewise, act. 32_32 is no sales evidence by Defendant, but only relates to
installation and training services by Defendant. It appears that the customer
previously made a sale from a MGI group company and that Defendant later
became involved to provide installation and training services, as evidenced by the

subject line, the email content and the fact that the "Service Department” was

22

23

24

a5
 

LENZ & STAEHELIN

involved. Nothing else can be derived from this email chain. This applies even
more considering that most employees copied in the email chain submitted by
Plaintiff are not even employed with Defendant, but belong to other group

companies and third party agencies, respectively.

In any event, evidence regarding a single sale to Sweden and allegedly to Finland
and the UK (act. 32_31-32) cannot establish infringing activities in Switzerland.
Within the MGI group the Hong Kong entities are responsible for sales to Europe
and specifically to Switzerland (ef. above at N 15 et seq.). Defendant only
exceptionally made sales upon specific requests of certain European customers.
Such exceptional sales activity in single European countries upon specific
customer requests certainly cannot serve as evidence for infringing activities in

Switzerland.

Evidence:- | Andis Slaitas, c/o Latvia MGI Tech SIA, General Manager

(as Witness)

If the alleged supply of goods to single countries were sufficient to establish
infringing activities in Switzerland, this would mean to find infringement in
Switzerland every time an internationally active party makes a sale to any
European country, without the necessity to establish a further link of such party

to sales or an offering in Switzerland.

The product brochures filed as act. 32_33-35 do not help Plaintiff either. First,
these product brochures of MGI Tech Co., Ltd. were not obtained in Switzerland
(Plaintiff rightly does not assert so). Secondly, the product brochures are for
sequencers, not for reagents. Thirdly, the brochures list "Latvia Riga" as a
"Qualification Center, After-sales Center, Training Center, Logistics Centre". It
is clear from the immediately following information that the focus is on technical
support, maintenance and warranty services. It is wrong and contested that
logistics is "tantamount to distribution" (act. 32 N 19). Logistics is a very broad

term, which mainly refers to material handling, warehousing, information,

16

26

27

28
 

LENZ & STAEHELIN

packaging, inventory, transportation. To the extent it may include distribution
this would mainly mean intra-group distribution. Exports by Defendant to

Switzerland have never occurred.

Evidence:- Andis Slaitas, c/o Latvia MGI Tech SIA, General Manager
(as Witness)

- Plaintiff also cannot derive anything in its favour from the fact that Switzerland is 29
shown in the map depicted in the product brochures (act. 32 N 18). Indeed,
Switzerland is part of the world, which the product brochures depict. However, if
anything, one would have to assume that Switzerland is of none or minimal
relevance, if at all, as it is almost blank in the map where the level of blue shades

indicates the presence/relevance of the markets for the MGI group,

Latvia ~~ T*.
Riga \
Gualikcalion Center
Training Center

Logistiis Canter

 

- In act. 32 N 20 Plaintiff misrepresents the statement found under the heading 30
“After-Sales Services” by cutting its relevant part. In full the statement reads

(underlining added):

11
 

LENZ & STAEBEHELIN

After-Sales Services

    
 

   

Pieds2 be auvased te can snpadvance far aflinternatesal regional orders prior tg tid
elepoasal commseeny, shit es Ube LU Sel ap sevice Capa tity in furope = Pacific and Nerth America.

 

The statement therefore does not refer to sales orders but to service orders, as
evident also from the following lines, which refer to installation and warranty
services. Thus, other than asserted by Plaintiff, the statement merely ifustrates

Defendant's role as affer-sales representative, nothing more.

Plaintiff's assertion that after-sales services includes the supply with reagent kits
(act. 32 N 21 et seq.) is wrong and does not follow from the cited extract of the
(foreign) user manual. The user manual states that reagent kits can be purchased
from the “authorized sales representatives". Defendant is not a "sales
representative" as explained above (cf N 22). In any event, the user manuals
submitted by Plaintiff cannot serve as evidence for infringing activities of
Defendant in Switzerland, as they were not obtained in Switzerland (¢f above at
N 20 et seqg.).

Plaintiff's allegation is also not supported by the product brochures (act. 32 N 23
et seq.). To the extent the product brochures refer to reagent kits this occurs
exclusively with respect to installation validation services. In the course of such
validation services a service engineer may perform sequencing runs for which
some reagents are needed. Elowever, such reagents are not sold or given to the
customer; they are used by the MGI engineer. Such use does not infringe the
patents nor does Plaintiff claim that it should be prohibited. Furthermore,
Plaintiff has neither alleged nor proved that Defendant ever provided such

validation services in Switzerland.

In line with what has been said above, the press release used by Plaintiff in act.

32 N 25-26 also describes Defendant's role as an R&D and manufacturing

12

3t

32

33

34
 

LENZ & STABERELIN

facility, traming center and logistics center. This is already stressed at the very

beginning of the press release (act. 32_36 p. 1)

RIGA, Latvia, November 26, 2019 -- WGI officially opened a new R&D and manufacturing
facility in Riga, Latvia today, aiming to build a bridge between China and Europe for health
science innovation.

The new MGI Latvia facility includes a prociuct manufacturing center, high-throughput
sequencing center, training center and logistics center. MGI wil also establish a China-
Eurose Life Health Innovation Center at the site to strengthen innovative cooperation
between China and Europe in the fields of life science research, industrial applications and
technical standards, further promoting cooperation in international large-scale genome
projects and enhancing exchanges between Chinese and European enterprises.

and is repeated throughout the document. Plaintiff again misrepresents single
portions of such document and tries to attribute to them a meaning they were
never intended to have. To conclude on infringing offerings for Switzerland from

such statements would be too much of a stretch.

- What is more, Plaintiff misses the point if it speculates about whether Defendant
would service Swiss customers (act. 32 N 26). Servicing activities of the type

provided by Defendant would not even infringe the patents at stake.

- As a result, also the press release does not give concrete indications that
Defendant will commit infringements in Switzerland in the future, as required by

case law.

Against this background the discussion whether third party reagents can be used with
the MGI sequencer installed in Geneva or not appears of secondary importance
anyway, because Defendant has sufficiently explained that it did never and does not
supply reagents to Switzerland and Plaintiff cannot prove otherwise. In any event,
Plaintiff's allegations in act. 32 N 29 ef segg. are contested and Defendant maintains

its position as set out in the Statement of Defense (act. 16) at N 33.

13

35

36

37

38
 

LENZ & STAEHELIN

In conclusion, Plaintiff sought specific information regarding Switzerland through
US disclosure proceedings and obtained all information it had requested.
Nevertheless, it was not able to produce any evidence of infringing activities of
Defendant in Switzerland, because there is none. Plaintiff sued the wrong party and
has to bear the consequences thereof. As a result, Plaintiff clearly lacks a legal
interest in the injunctions sought against Defendant and its complaint must thus

be dismissed.

The following considerations are therefore only brought forward for the sake of
contesting Plaintiff's specific arguments and cannot change the fact that the present
action fails for lack of infringing activities and lacking capacity to be sued of

Defendant, respectively.

No infringement of EP 578 (ad act. 32 N 35 ef seqg.)
The skilled person (ad act. 32 N 35-37)

The skilled person's expert knowledge as outlined in Defendant's definition is not
“motivated by having the invention of EP 578 firmly in mind"; it is simply due to the
technical field the invention EP 578 pertains to. .

No infringement by any of MGI's dNTPs (ad act. 32 N 4-12, 35 et seqg.)

In the Reply Plaintiff refers to CoolMPS, a new chemistry developed by the MGI
group, and alleges that the same infringement arguments are applicable to this new

chemistry (act. 32 N 12). This is contested for the reasons set out below.

Plaintiff's discussion of Defendants dNTPs refers to “MGI's current [...}] sequencing
chemistry" (e.g. act. 32 N 47) as well as MGI's CoolMPS chemistry (e.g. act. 32 N
42), but both are confused in the detailed infringement analysis. Contrary to what one

might assume from a quick read of Plaintiff's reply, Plaintiff did not present — and

14

39

40

41

42

43
 

LENZ & STARHELIN

b)

could not present — any experimental analysis in support of its allegation that MGT's
CoolMPS infringes EP 578.

Plaintiff had a “MGISEQ-2000RS High-throughput Sequencing Kit Model: PEI30”
analysed by Eurofins; act. 32 N 39, act. 32_38 N 2. This kit does not make use of
MGI's CoolMPS chemistry.

With respect to MGI’s CoolMPS chemistry, Plaintiff solely relies on a preprint
publication of a scientific paper (Drmanac ef a/.; act. 32_27) and a declaration of a
hired expert who discusses this preprint publication (Romesberg Declaration; act.

32_39).

Plaintiff failed to establish infringement of EP 578 by either "MGI's current

sequencing chemistry" or MGT's CoolMPS chemistry, as is set forth in detail below.
Testing material (ad act. 32 N 37-42)

Plaintiff contests that the previous testing material had been unsuitable (for the
reasons outlined in the Statement of Defense, act. 6 N 50-52), but apparently does
not rely on the previous results submitted as act. 1_16 and act. 1_17 anymore.
Rather, Plaintiff presents new test results obtained from analysis of yet another MGI
kit; the 578 Eurofins Report, act. 32_38. However, the 578 Eurofins Report still fails
to show that any of MGI's dNTPs infringes EP 578, as is set forth in detail below.

Plaintiff failed to establish infringement by MGI's unlabelled dNTPs (ad act. 32 N
43-58)

As mentioned before, Plaintiff confuses two separate issues in the discussion
concerning unlabelled dNTPs in one and the same chapter, Le. “AMfGI's current [...}
sequencing chemistry" (e.g. act. 32 N 47) and MGI's CoolMPS chemistry (e.g. act.
32 N 44). This is misleading, For instance, when Plaintiff asserts in act. 32 N 45 that

5

44

45

46

47

48
 

LENZ & STAEBHELIN

"ftfhe MGI Kit comprises two vials with labelled dNTPs and unlabelled dNTPs", this
does not relate to a kit with MGI's CoolMPS chemistry.

As to "“MGI's current {...} sequencing chemistry", Plaintiff relies on the 578 Eurofins 49
Report (act. 32_38)} as evidence for the presence of the 3'-azidomethyl group.
However, the 578 Eurofins Report is by no means sufficient proof of infringement,

as is set forth in detail below (below, N 51 ef segg. and N 57 ef segq.).

On a sidenote, Plaintiff argues (again) that "features 1.3.3 and 1.3.5 of claim 1 refer 30
fo R" and are therefore not required for the third alternative of feature 1.3.2 (cf act.
i, para. 46)." It must not be forgotten that this argument has already been rebutted in
act, 6 N 62 ef seqg.: An infringement can already be ruled out in particular in view of
Plaintiff's own admission that a protecting group in which each R" can be replaced by

IT does not exist in the contested dNTPs; act. 6 N 65.

Plaintiff had Eurofins analyse MGI's dNTPs labelled "dNTPs Afix IZ" (NB, not from 51
a CooIMPS kit) and compare it with “standard 3'-azidomethyl-dNTPs obtained from
Jena Biescience GmbH": act. 32.38 N 7-19. Based on LC/MS mass observations,
the 578 Eurofins Report concludes that (emphasis added) "/t/hese results confirm
that each of the dNTPs in the MGI Unlabelled dNTPs Mix has the same structural
composition as the dNTPs in the Jena 3-AZM-dNTPs Mix." This is obviously wrong.
At best, one might conclude from mere LC/MS analysis that an unknown sample has
the same molecular weight, i.e. the same e/emental formula, But there is no way to

confirm by way of LC/MS that it has the same structure.

In an obvious attempt to close this gap, Plaintiff hired an expert to opine on the 578 52
Eurofins Report. But this backfired. Dr. Romesberg explicitly holds (act. 32.39 N
60; erroneously referred to by Plaintiff as N 44 in act. 32 N 56'); emphasis added:

 

‘ [t appears that most of the references in act. 32 to the Romesberg Declaration fact. 32_ 39) are shifted, to
varying extent.

16
 

LENZ & STAERHELIN

"This strongly suggests that the MGI Untabelled dNTPs
and the carresponding Jena-AZM-dNTPs have the
exact same number and type of atoms. Given the
limited number or ways that atoms can be connected,
and the statement in the GenomeWeb articte that MGI's
SBS uses 3'-O-modified dNTPs [...] this fortifies my
opinion that the MGI Unlabelled dNTPs are 3*-
azidomethyl dNTPs."

In a nutshell, Plaintiffs own expert admits that there are other alternative ways to
connect the same number and type of atoms to a different structure than the one that
is claimed in EP 578. It is in no way Defendant's obligation to educate Plaintiff about
which one of the altcmatives that even their own expert apparently conceived
actually work in the context of SBS, The burden of proof lies with the Plaintiff; a
shaky opinion ("fortifies my opinion") of a hired expert clearly is insufficient.
Accordingly, direct and literal infringement of claim of EP 578 is anything but
established, contrary to Plaintiff's finding in act. 32 N 57.

Plaintiff failed to establish infringement by MGI's CoolMPS chemistry (ad act. 32
N 59-66}

Plaintiffs compilation of quotations from Drmanac et al. (act. 32_27) in act. 32 N 60
is misleading and ultimately amounts to a misinterpretation. The full citations taken
from the paragraphs under the headings “Specificity” and “Binding requires the 3
blocking group", respectively, on page 2 of Drmanac et al. read as follows (mark-up

to reflect Plaintiff's changes):

antibedies-are specific for the base associated with
the 3' reversible terminated ribose.

Nosienel-deteetioniwas-evident iifterrenreval_of_the
3. blockinge—ereup—smesestine—that in addition to
the base this fie. the 3'-O-azidomethyl] chemical

moiety is important for strong antibody binding
potentially preventing antibody to bind to other target
bases in DNA,

i7

33

54
 

LENZ & STAERHELIN

d)

Plaintiffs interpretation by way of adding “fie. the 3'-O-azidomethyl]" is not
supported by Drmanac et al. The mere fact that according to Drmanae et al.
monoclonal antibodies had been made against 3'-O-azidomethy!l dNTPs in no way
allows for the conclusion that those antibodies are specific for the 3’azidomethyl
protected dNTPS only. This, again, is an over-interpretation which is not supported
by Drmanac et al. Note that Drmanac et al. held that "CoolMPS™ technology ts at
the beginning of its development cycle and many future improvements are expected

f...; act. 32_27, page 16, third paragraph.

Accordingly, Plaintiffs citations from the Romesberg Declaration (act. 32_39)
cannot support the finding that MGI's CoolMPS chemistry fulfils the features of
claims ] and 4 of EP 578; act. 32 N 66,

Plaintiff failed to establish infringement by MGI's labelled dNTPs (ad act, 32 N
67-80)

Plaintiff had Eurofins analyse one of MGI's dNTPs labelled “dNTPs Mix” (nota
bene, not from a CoolMPS kit) and compare it with "standard 3'-azidomethyl-dNTPs
obtained from Jena Bioscience GmbH"; act. 32_38 N 7-8 and 20-36. Based on
LC/MS/MS mass observations, the 578 Eurofins Report concludes that (emphasis
added) "ft/hese LC/MS/MS data establish that the MGf Peak 3 dNTP present in the
MGI Labelled dNTPs Mix from the MGI kit possesses the structural formula of the
Hhimina Labelled dNTP: [structural formuiaj." Again, and for essentially the same
reasons as set forth in N 51, above, this is obviously wrong. At best, one might
conclude from mere LC/MS/MS analysts that an unknown sample has the same
molecular weight (i.e. the same elemental formula) and some fragments of same
weight when the molecules breaks down into fragments. But there is no way to

confirm by way of LC/MS/MS that molecules have the same s/ructure.

18

53

56

37
 

LENZ & STAEBHELIN

The Ulumina Labelled dNTP allegedly possesses the following structural formula
(act. 32.38 N 22), wherein the coloured version thereof from the Romesberg

Declaration (act. 32_39 N 62) is reproduced below:

- fetectable Label
os

HO.8

Atidg Motety-Containing Cleavable Linker

H Nn
i Ne

   

 

N
A °
o Oi
NH
t
o
o a ° " NH Pyrimidine Base
HOT OP OPO oP
OK OH OH 7

3 Deoxyribose Sugar Moiety
a.

i 3'-Azidomeihyl Group
Ae
n-
Evidently, this is a dNTP (green/blue} carrying a 3'-O-azidomethyl blocking group
(red), an extensive linker (brown) and a rhodamine-type fluorescent label (purple). It
is contested that this structure reads on claim |] of EP 578, for the reasons set forth in

WN 50, above, with further reference.
i) The comparison of UV/Vis spectra is meaningless (ad act. 32 N 72-73)

In first place, the 578 Eurofins Report shows UV/Vis spectra of “MGI Peak 3 dNTP”
and "Ztuina Labelled dNTP”. Without any reasoning whatsoever, it is held that
they are “identical within experimental error", act. 32 N 72-73. This is a courageous

summary of what the comparison actually shows (reproduced below):

19

38

60
 

LENZ & STAEHELIN

 

 

lumina

 

 

 

 

 

 

Both spectra are dominated by a huge and shouldered peak that stems from a
thodamine type fluorescent abel (indicated in purple in Plaintiffs structure
reproduced in N 58, above), and the software conveniently attributed the same
wavelength for both samples. Bul that just docs not matter: The invention of EP 578
does not concern the fluorescent label at all. More importantly, not a single one of
the remaining peaks (if those are reasonably considered as peaks at all) shows up at
the same wavelength, Plaintiff asserts that all is “within experimental errer", but
does not provide any error margin at all, The contrary is much more likely: If the
error margin was so big that peaks are “identical” when they differ by at least Inm
(in all cases), if nof even by 3nm (401nm vs. 398nm), it would not make sense to
assign values with a precision of two decimal places. Further, the MGI sample
features a peak at 65lnm, without the slightest corresponding bump in the MGI
sample. Accordingly, it is disputed that the peaks in the UV/Vis spectra are the same

within experimental error.

20

6]
 

LENZ & STAEWELIN

iii)

The m/z values and isotopic envelopes cannot prove a structure {ad act. 32 N 74-76)

With reference to the 578 Eurofins Report, Plaintiff argues that the obtained m/z
values and isotopic envelopes “establishfes] that the atomic composition of the MGI
Peak 3 dNTP (+2 charged state) is CasHs)N12023P3S2"7." Noteworthy, Plaintiff not
asserts that this would confirm any structural information. Rightly so, as outlined

above in N 51 ef segq. and N 57.

The fragmentation pattern does not allow for any conclusions with respect to the

protective group (ad act. 32 N 77-80)

The fragmentation pattern is of no avail since it cannot resolve potential differences
e.g. with respect to the azidomethyl blocking group — which is all the invention of EP
578 is about.

The atomic composition identified via LC/MS analysis and isotopic envelopes of

CosH31Ni4028P 382"? corresponds to a molecular weight of about 1663 g/mol.
The 3'-O-azidomethy! group, O-CH2-Ns, has a molecular weight of about 72 g/mol.

With ihis in mind, it is immediately apparent that the fragmentation pattern
(reproduced below) — even if those pattern were identical — do not allow for any
conclusion whatsoever with respect to the nature of the 3' protective group: There is
just no fragment that comes even fairly close to the molecular mass of a potential 3-
Q-azidomethyl group, or 4 characteristic fragment thereof, On the contrary, even the
smallest fragment of m/z ~ 268 (whatever its composition might be; Plaintiff is just
silent about it} is about four times heavier than the protective group of interest; and
even the heaviest fragment of m/z ~ 955 (again, whatever its composition might be)
corresponds to the Labelled dNTP that has lost about 10 times the mass of the 3'-O-

azidomethyl group.

21

62

6&3

64

65

66
 

LENZ & STAEHELIN

 

ina iphated

lumina

 

-”

“a ~
: = 5
sapilie te Listed LA ietuut

ny Spredin
fia tray. (725 Goin}

 

$8

=

Relahw abundance

i
I
| Tad 1a

E24 UH vite
[ we ad |
wet eee at abe tL vo LR |_|
ave Gat

somo
e 2
T

aoe 3
oy

mos
Bog

 

as

a4.eo

ate Fa

|
“ eee
PA Filt L |
wy eerste clita ill roar hthnte
a

aint mac 2th ny un

tu
ta

oy
ao
Si gbebdesiillaa Loisietella ss cob l tanked dt)
us
td

a

 

2
ay

z

 

 

It is evident that the fragmentation pattern is far too coarse to draw any conclusions
therefrom about the structure to the extent that is relevant for the case at hand, i.e. the
presence of a 3'-O-azidomethyl group. Accordingly, Plaintiff's expert ers in act.
32_39 N 60 (erroneously referred to as N 58 in act. 32 N 79) where he holds that
"when two samples [...} show the same fragmentation pattern, as well as identical
masses, it is clear that the two samples possess molecules having the same number
and type of atoms, and also the same connectivity benveen the atoms." At least the

last half sentence is clearly incorrect.

As outlined above in N 52-53, Plaintiff's own expert Romesberg admits elsewhere
that there are other alternative ways to connect the same number and type of atoms to
a different structure than the one that is claimed in EP 578. It is in no way
Defendant's obligation to educate Plaintiff about which one of the alternatives that
even their own expert apparently conceived work in the context of SBS. The burden

of proof lies with the Plaintiff.

No undergraduate student would get away with a “characterization” of a molecule

merely by LC/MS/MS analysis. This is no more than an educated guess of the actual

22

6?

68

69
 

LENZ & STAEHELIN

structure, but in no way sufficient proof of a molecular structure in terms of “the way
the atoms are connected" (as Plaintiff's hired expert put it; above, N 52). The skilled
person is well aware of the right techniques that are suitable to "determine how all
atoms of a particular molecule are interconnected", e.g. Nuclear Magnetic
Resonance (NMR) spectroscopy. NMR spectroscopy is the tool to characterize a
molecule beyond reasonable doubt. What is more, Plaintiff perfectly knows how to
characterize a molecule beyond reasonable doubt: Actually, a// molecules in EP 578
are characterized by their ‘H NMR spectrum; act. 1_6, paragraphs [0119] ef segg. If
one could legitimately rely merely on a simple LC/MS/MS analysis in order to
determine how the atoms are actually connected, plaintiff would certainly have done
so in EP 578. But Plaintiff did not do so, for good reasons. Plaintiff's attempt to now

prove infringement by way of a LC/MS/MS analysis clearly falls short of the mark.

It follows from the above that Plaintiff failed to establish infringement of claim 1 and

dependent claims 4, 6, 7 and 9, contrary to Plaintiff's finding in act, 32 N 80.

Evidence:- NMR Services for Chemical Characterization and Analysis;

www.emerypharma.com

(Enclosure 54)

No direct infringement of claim 25 by nucleotides and kits (ad act. 32 N 81)

The nucleotides of the tested MGI kit are by no means proven to infringe any of
claims 1, 4, 6, 7 and 9 of EP 578, as discussed above. Accordingly, claim 25 is not

infringed, either.

23

70

71
 

LENZ & STABHELIN

g)

No contributory infringement of method claims 12 and 17 and product claim 29
(ad act. 32 N 82-84)

The evidence provided by Plaintiff is not at all suitable to render Defendant's
arguments regarding non-infringement of method claims 12 and 17 moot. On the
contrary, the alleged evidence submitted by Plaintiff is clearly insufficient, as

outlined above.

As to the CoolMPS specifically, claims 12 and 17 are not relevant in any event. Note
that claims 12 and 17 depend on any of claims 6-10, ic. the nucleotide must
comprise a "detectable label [that] is linked to the molecule through the blocking
group by a cleavable or non-cleavable linker." This is not the case in CoolMPS. Even
Plaintiff apparently acknowledges this by stating that the fluorescent antibody is only
"attached to the 3'azidomethyl blocked nucleotides during the imaging phase" (act.
32 N 11). Clearly, attachment of an antibody cannot read on a “linker" when EP 579

is properly construed in view of the specification.

Likewise, contributory infringement of product clatm 29 is ruled out since it
necessarily comprises a modified nucleotide of claims 1-11 in an oligonucleotide.
However, Plaintiff failed to even establish infringement of claim 1 alone; above, N

43 ef sega.

In any event, claim 29 requires the presence of modified nucleotide “of claims 7-11"
(not any of claims 1-11, or similar wording), i.e. all of claims 1-11. Plaintiff not even

addressed the subject-matter of claims 2, 3, 5, 8, 10 and 11 at all.
Conclusion (ad act, 32 N 85-86)

Contrary to Plaintiff's allegation, Defendant's modified nucleotides do not directly
and literally infringe independent claims 1 and 15, as well as claims 4, 6, 7 and 9.
Accordingly, also contributory literal infringement of method claims 12 and 17 and

product claim 19 can be ruled out.

24

72

73

74

75

76
 

LENZ & STAEHELIN

a)

EP 578 is invalid (ad act, 32 N 87 et seqq.)
Preliminary remarks (ad act. 32 N 87-94)

Plaintiff asserts that the summary of the technical background regarding SBS 77
technology in act. 6 N 91-146 represents "expert knowledge that the skilled person

would only look for or have if they already had the invention of EP 378 in mind."

This is not true, and Plaintiff should know better.

Tsien et al. is one of the most important pieces of prior art in the field of SBS at ail

From the year of publication of Tsien ef af. (1991) until the earliest priority year of 78
EP 578 (2002), Tsien ef al. had already been cited 46 times in later patent families,

with tendency on the rise:

 

 

 

10 a wa a
po a
| a
6 4 ==.
a
4 a a

 

   

       

 

Q +—. tS, —E_#i.,_ st _& :
1991 1992 1993 1994 1995 1996 1997 1998 1999 2000 2001

By now, Tsien et al. has even been cited in 865(!) later patent publications. This does 9
not come as a surprise: Roger Y. Tsien has been one of the brightest biological
chemists the world has ever seen. He had worked at the University of California
(Berkeley) from 1982 to 1989, and since the beginning of 1989 he worked at the
University of California (San Diego), It shall not remain unnoticed that Roger Y.

Tsien received the Nobel Prize in Chemistry in 2008. It is completely unrealistic to

25
 

LENZ & STAERHELIN

b)

assume that the skilled person working in the field of SBS im 2002 was not aware of
Tsien et al, that had been published in 1991. On the contrary, Tsien et al. had likely
been one of the primary references for him/her to look at when getting familiar with
ihe technology of SBS. Tsien et al. undoubtedly is (at least one of) ‘Me basic

document on this technology.

Noteworthy, applicants within the Illumina group of companies, i.e. [hamina Inc. 80
and Iftumina Cambridge Ltd., are the applicants of later patent publications where
Tsien et al. has been cited most frequently by far: 250 times for [fumina Inc., and

104 times for Hliumina Cambridge.

 

300 see nen
250 Le

t

 

 
   

 

 

 

 

200 = - —
150 -
100 }~f—Et px aa
50 3 a
G { — 2) wai i a i
Pd OP gt vhs SS wh SF WW
SP ME OE” r= oe
Fg s = oF ce pa & oe oe so?
oS & & eo ot oe & ee
Se OF SPP TP eM gl
oe oe Soh «
a SY “ we 3 i 1
yw a es ye r 4 ce
If Tsien et al. was not part of the background knowledge of the skilled person 81

concerned with SBS, then what was?

Tsien et al. explicitly point to Kraevskii et al. and Greene and Wuts as "References

of Interest"

As to Kraevskii ef al. and Greene and Wuts, there is no way the skilled person would 82
have missed these pieces of prior art: Kraevskit et al. and Greene and Wuts are
explicitly referred to in Tsien et al. (act. 614, page 4, lines 16-17 and 30-31) as

"References of Interest” (sic!), which “relate to the general field of DNA sequencing

26
 

LENZ & STAEHELEN

and are provided as a general summary of the background art" (act. 6_14, page 3,
lines 10-13). It is unrealistic to assume that the skilled person would dive into the
sophisticated topic of SBS without being aware of the technological background
outlined in the prior art references to which Tsien et al. explicitly refer. Rather, the
skilled person would have been grossly negligent {if not blissfully ignorant) if he/she
would not have reviewed at least the pieces of prior art to which he/she is explicitly
referred to. This is further underlined by the fact that, e.g., Afetzker er al. (act. 16_17)

explicitly cites Tsien et al. (see footnote 15 in Metzker et al.).

Evidence:- Citation analysis of Tsien ef al. (Patbase Citation Explorer), as per 14 June
2020
(Enclosure 55}

2, Ju et al., the closest prior art (ad act. 32 N 95-133)

Plaintiff asserts that "not afl of {six clearly defined criteria] are clearly derivable
from Ju et al. in view of the skilled person's knowledge.” Essentially, Plaintiff argues
that Ju ef al. shall only be read in isolation. This clearly is not a “real-life” approach
towards the skilled person's knowledge, but would rather amount to specialist idiocy.
It is unrealistic to assume that the skilled person dives into the subject of SBS more
than 10 years after it had been first mentioned in the prior art without being familiar
with the very basics on this topic as outlined in Tsien et ai., with further "References
of Interests" explicitly referred to therein. This must not be confused with the
combination of Jw ef al. and yet another secondary reference in the context of the
problem-solution approach (see below). Rather, Tsien ef af. and the further
references explicitly pointed to as "References of Interest" therein merely set the
stage for the skilled person's reading and understanding of the closest prior art, Ju et

al.

27
 

L. EN

b)

Z& STAEHELIN

The protecting group shall be small (ad act. 32 N 100-102)

Plaintiff correctly notes that Jw ¢¢ al. disclose two protective groups, i.e. the MOM
eroup (CH2-O-CH3) and the ally! group (CH2-CH=CH)). Still, the general teaching
of Ju et al. clearly is the use of "a small cleavable chemical moiety"; act. 16_8, page
5, lines 11-12 and 26-28. The teaching of Ju et al. is in no way limited to the MOM
group and the allyl group; they are presented as examples only (“such as", act. 16_8,
page 6, line 22; page 20, line 22). Plaintiff argues that there was no definition in Ju ef
al. of what "small" shall mean in “chemical terms, e.g., with respect to molecular
weight, number of atoms or molecular diameter.” Plaintiff misses the point here and
overcomplicates things. Ju et al. gives two examples of what clearly is to be
considered "small", and not even Plaintiff would — and actually does not — argue that
the azidomethyl group is not of comparable size. The skilled person readily
recognizes that the MOM group, the allyl group as well as the azidomethyl group are

comparably small, unbranched, non-bulky groups.
Cleavability and deprotection conditions (ad act, 32 N 103-105)

Plaintiff alleges that Ju ef al.'s teaching with respect to deprotection conditions is
"very limited", The skilled person is well aware of the fact that the cleavage
mechanisms of the MOM and the allyl groups are different. Accordingly, different
conditions are used in Ju et al. in both instances. Clearly, blocking groups which are
not specifically addressed in Ju ef al. may require yet other deprotection conditions.
There is no magic to this; the skilled person is well aware of suitable deprotection
conditions for any given protecting group; this is e.g. illustrated by Greene and Wuts,

act. 6_15, with further references for each and every protecting group.
Denaturation (ad act. 32 N 106-113)

It goes without saying that the growing strand of DNA should survive the washing,
detection and cleavage steps, fo remain (or get again) annealed to the DNA template,

However, it is important to understand that the primer extension and the removal of

28

84

85

86
 

LENZ & STABHELIN

the protecting group are separate steps. Clearly, no deprotection agents are to be
cartied over to the next cycle of elongation. Else, this might lead to deprotection in

parallel to the elongation of the growing chain.

Separation of the primer from the DNA template, also known as "denaturation", is to
be avoided. Towards this end, Ju et af, makes use of a primer that contains a stable
loop, a so-called Aairpin, to form an entity that is capable of self-priming in a
polymerase reaction even when the base-pairing might have been temporarily lost
e.g. during the deprotection step (ef, ¢.g., act. 6_8, Fig. 6B). The hairpin is ligated to
the 3' end of each single stranded DNA template. According to Ju et al, "/t}his
approach will solve the problem of washing off the growing extension products in

each cycle" (act. 6 8, page 7, lines 15-22).

It is important to understand that this is exactly what EP 578 does, and it is telling
that Plaintiff painstakingly avoids any mentioning of the hairpin approach in their
pleadings. While both the separate primer approach as well as the hairpin approach
are generally discussed in paragraph [0110] of EP 578, the only way that is actuaily
embodied in EP 578 is the hairpin approach. What is more, EP 578 even
acknowledges that it was "{bjy attaching a hairpin DNA [...}" that "[t}he reaction
can be performed over multiple cycles as shown in figures 5 and 6"; EP 578,
paragraph [0155]-[0156]. Accordingly, EP 578 in no way teaches that the
deprotection regime has to prevent temporary detachment of the base pairing. On the
contrary, the only embodiment relies on the hairpin approach. It is no surprise that a
primer which is covalently attached to the template strand can subsequently be
annealed again with the template if temporary detachment has occurred during the
deprotection step, if any. This is what the hairpin approach is all about, i.e. to prevent

irreversible denaturation.

Plaintiff's formulation of the objective technical problem to be solved is contested.
There is no evidence whatsoever of “inproved properties”, and the absence of

denaturation is no surprise in any hairpin approach. To the extent Plaintiff seemingly

29

87

88

89
 

LENZ & STAEHELIN

@

implies that not even a temporary detachment of the base pairing occurred in
accordance with the teachings of EP 578, it is to be noted that there is no evidence on
file to that effect and, what is more, the embodiments teach that it is only due to the
hairpin that multiple cycles can be performed. Accordingly, the whole teaching of EP
578 allows for temporary detachment of the base pairing. Accordingly, in view of the
actual contribution of EP 578 over the prior art, the objective technical problem may

only be formulated as to provide an alternative blocking group.
No teaching away (ad act. 32. N [14-119)

Plaintiff artificially construes a teaching away scenario based on the disclosure of Ju
et al. At closer scrutiny, Plaintiff missed the point, In fact, Ju ef al. on page 6, 1. 10)
explicitly refer to Canard et al. (act. 6_13) with respect to the avoidance of certain
electrophiles, A skilled person would certainly consult Canard et al. and learn what
has already been outlined in the Statement of Defense (act. 6 N 175-181 and 315-
342). Accordingly, Plaintiff's incomplete and out-of-context citation from Ju ef al. in

act, 32 N 116 is misleading.

Even though Plaintiff correctly refers to Canard et af. later in act. 32 N 118, the
wrong conclusions are drawn. Canard et af. could not have made it more clear that
substituents that might receive a nucleophilic attack are not an issue per se. It is only
that “other substituents at the 3' end of DNA at such a position and distance of the
sugar ring may also receive a nucleophilic attack" (emphasis added). It is thus not
the electrophilic position per se that is to be avoided, but an electrophile at the wrong
position. Indeed, Canard et ai. teaches that an azido group at the 3’ position of the
tibose is to avoided, in which case the central nitrogen would be at the same position
as the carbonyl carbon atom of an ester group at the 3' position. However, this must
not be confused with an azidomethy! group — in which case the central nitrogen atom
is two bond distances away from the position of the carbony! carbon in an ester. See
also act. 6 N 315 ef seqq., in particular N 323. Plaintiff's Statement of Reply is silent

on this.

30

o0

of
 

LENZ & STAERHELIN

é)

Preference for unbranched protective groups with no more than 4 atoms in the

chain (ad act. 32 N 120-126)

Plaintiff's chose a heading preceding act. 32 N 120 that is misleading, to say the
least, Plaintiff correctly cites “preference for unbranched protecting groups with no
more than 4 atoms", but failed to acknowledged that the Statement of Defense
consistently referred to “no more than 4 atoms in the chain"; act. 6, heading
preceding N 182 (emphasis added). Undoubtedly, this is a common feature of both
the MOM group and the allyf group; and it also holds true for the azidomethyl group.

Contrary to Plaintiff's assertion in act. 32 N 124-125, there is no convention about
not counting hydrogen atoms in general. The skilled person in an attempt to
understand the teaching of Ju ef al. with respect to what is “small”, he/she will surely
take the terminating hydrogen into account. Evidently, a terminating hydrogen atom
cannot just be ignored when estimating a size of a group that must not interfere with

the polymerase.

The azidomethyl group fits well with what the skilled person deduces from Ju ef al.

s "small", in particular when consulting Canard ef al. to which Ju et ai. explicitly
refer in this respect. Accordingly, the skilled person would well consider the
azidomethyl group as a viable alternative with reasonable expectation of success, in
particular upon consideration of the secondary reference Zavgorodny et al.; see

below, N 104 ef seqgq.
The MOM eroup is a masked henmtiacetal (ad act, 32 N 127-129)

Plaintiff disputes that the skilled person would readily appreciate the MOM group as
a masked hemiacetal. In doing so, Plaintiff underestimates the skilled persons
capabilities. No skilled person would ever use a protective group without
understanding the way it works. The reference to Nishino and Ishida (act. 621) just
proves what is evident anyhow: The MOM group had been widely known as a 3'

protecting group, and the skilled person knew perfectly well how it worked.

31

92

93

O4

95
 

LENZ & STARERELIN

g)

Sammeary (ad act, 32 N 136-133)

None of Plaintiff's objections discussed in act. 32 N 100-129 has merit. The skilled
person's understanding of Ju er al., in particular with the basic concepts of SBS as
outlined by Tsien et al. in mind, already points to the use of the azidomethyl group as
an alternative to the allyl group and the MOM group. This is further underlined by

the secondary references discussed below.

Greene and Wuts (ad act, 32 N 134-152)

Plaintiff essentially argues that the skilled person would exclusively have consulted

the chapter on alcohols but not the one on phenols. This falls short of the mark.

The skilled person well understands that the 3'OH group of a nucleotide is an
aliphatic OH group (also referred to as an “alcohol"), and not an OH group attached
to an aromatic ring (phenolic OH). However, the skilled person is also aware that
even though some differences in reactivity between alcoholic and phenolic OH
groups may exist, both can still undergo the same type of chemical reactions with
other reagents leading to the same type of derivatives, e.g. esters, ethers, carbonates,
etc, Many protective groups used in organic chemistry belong to these classes.
Hence, there is no hindsight necessary to at least consider protective groups

recommended for phenols also for alcohols.

It is common practice in textbooks on organic chemistry to split between aliphatic
and aromatic compounds and discuss them in different chapters. The practical reason
is that the chemistry of the aliphatic or aromatic background is different. This may
have an influence on the reactivity of the respective OH groups, but would not prima

facie preclude that the same type of chemical reaction could occur,

The most likely reason why there is a note from alcohols to phenols, and not the
other way around, is that the authors started with drafting the chapter on aliphatic

alcohols and then moved on to aromatic ones for practical reasons. The skilled

32

96

oT

98

99

100
 

LENZ & STAEHELIN

person is well aware of the fact that this is the usual order in textbooks on organic

chemistry.

Even if it was true that phenols were betler leaving groups than alcoholic 101
compounds, this does not mean that the same protective group could not be used for
both classes of compounds. The skilled person well understands that slight
adaptations to the reaction conditions might be required, if any. The skilled person
looking for alternative protecting groups for aliphatic alcohols would have been
careless if he had just ignored the chapter on phenols. This is not how a skilled

person would have diligently approached the issue.

As to the alleged inconsistent application of the “four afom rule" (as Plaintiff put it), £02
there is no such inconsistency. In both the first and the second step of selection, no
groups have been considered that have more than four atoms in a chain. The fact that
subsequently some very bulky groups have not been “primarily considered" does not
amount to an inconsistency, It rather is a pragmatic and sensible approach to restrict
the list of potential candidates in order to find blocking groups of small size, as an
alternative to MOM and the allyl group. In doing so, the remaining list only
comprises 5(!} candidates, one of which is the azidomethyl group. Picking the
azidomethyl group out of a list of only five reasonably remaining candidate does not
involve any inventive activity but rather amounts to what a skilled person can be
expected to do when confronted with the objective technical problem to come up

with an alternative protective group; N 89, above.

If the skilled person had any remaining doubt as to the practicability of the 103
azidomethyl group in the context of SBS, he would have conducted a straight-
forward literature search for the azidomethyl group in conjunction with nucleotides
and/or nucleosides (the latter is due to the fact that the 3' protecting group is typically
introduced at the nucleoside stage, i.e. before the 5' phosphate groups are introduced
and the molecule is thereby converted to a nucleofide). This is where Zavgorodny et

al. comes into play, at the latest.

33
 

LENZ & STAEHELIN

4. Zavgorodny et al, as secondary document (ad act. 32 N 153-161)

As outlined above, a first reason of obviousness ts Ju et al, in view of Greene and 104
Wuts, wherein the skilled person's consideration of the azidomethyl group is

eventually re-assured in further view of Zavgorodny et al., if necessary at all.

A second reason of obviousness starts out from Ju ef al in further view of 105

Zavgorodny et al., without Greene and Wuts even being involved.

In both lines of reasoning, the objective technical problem cannot be based on any 106
surprising effect of the differentiating feature, which is the azidomethyl group
instead of the MOM group or the allyi group. The objective technical problem is only
to provide an alternative protective group, and this problem is solved without

involvement of an inventive step; below, N 109 ef seqq.

5. Gololoboy and Potushin e¢ af. (ad act. 32 N 162-173)

The skilled person well understands that the deprotection conditions must not 107
irreversibly denature the DNA. However, when the hairpin approach is used,
temporary displacement of the base-pairing is irrelevant. This is what the hairpin
approach is all about, and aqueous pyridine is perfectly fine to be used in the

deprotection step.

Still, if the skilled person was minded to consider alternative deprotection conditions 108
that were even milder than an aqueous pyridine solution, he or she would have come
across vatious documents discussing mild conditions that are suitable to reduce an
azido group, e.g. Gololobov et al. (act. 6 24) and/or Polushin et al, (act. 625), This
is more than enough of a pointer to consider any of these references when looking for

mild deprotection conditions.

34
 

LENZ & STAEWELIN

The subject-matter of EP 578 is obvious over Ju et al. in further view of

Zavgorodny et al. (ad act. 32 N 174-176)

Zavgorodny et al. (act. 6_12) undisputedly describe the chemical synthesis of 3'-
protected nucleosides, inter alia making use of the azidomethyl protecting group.
Even though Zavgorodny et al. do not specifically mention SBS or even nucleofides,
but the skilled person would have certainly considered Zavgorodny et al. in an
attempt to come up with an alternative protective group for nucleotides in the context

of SBS, for various reasons:

First, the skilled person had known from Metzker et al. (act. 6_17), cross-referenced
in the closest prior art, Ju et ai. (act. 6_08), that 3'-protected nucleosides are the most
convenient intermediates in the synthesis of nucleotides. Only one well-established
reaction step is necessary to convert the various 3'-protected nucleosides into their
respective 3'-protected nucleotides. This principle is followed in Ju et al. for MOM-
and alfyl-protected nucleotides (ef, e.g. Figure 13A for MOM, and Fig. 13B for allyt,
respectively). Notably, also the opposed patent essentially uses the same reaction

scheme and conditions as Adetzker et al. and Ju et al.

Hence, adding a triphosphate group to a nucleoside is trivial step. For this reason
alone, the skilled person would have also considered the prior art related to 3'-
protected nucleosides. The fact that Zavgorodny et al. (act. 6_12) also discusses the
MOM group — as already described in Ju ef al. — would have re-assured the skilled
person to be on the right track, if necessary. Defendant is at a loss to understand how
the mentioning of the MOM group in Zavgorodny et al, would have made MOM the
"natural choice" (act. 32 N 155). On the contrary, in view of the objective technical

problem to come up with an alternative, MOM is actually ruled out.

Secondly, Mefzker ef al. (act. 6_17) is one of the most relevant pioneer papers for
SBS. This is highlighted not only by its mentioning in Jv et al, but also by the fact

that it is cited as relevant background in most other later documents in this field of

35

109

110

Lik

112
 

LENZ & STAEHELIN

technology. EP 578 itself is no exception to this rule and also cites Afefzker et al. in
the background section (act. 1_6, [0007]). Meftzker et al. clearly belongs to the

common general knowledge of the skilled person.

Zavgordodny et al. (act. 6_12) discloses about twenty 3'-protecting groups, all of 1
which are accessible via the 3'-O-methylthiomethyl derivative (compound 1) as a
common precursor, Still, the skilled person would have promptly identified the
azidomethyl group as the most promising candidate as an alternative to the MOM
group and allyl-proup of Ju et al.: Many candidates can be ruled out from the outset
because they do not meet the "small size" precondition of Ju et al. Of those that
remain, azidomethyl appears attractive because it can be removed under "very
specific and mild conditions" (act. 6_12, page 7595, last sentence). Noteworthy, the
attractiveness of the azidomethyl group is confirmed by Zavgerodny a few years later

(act. 611), which focusses on azidomethyl only.

The structural similarity and similar size of azidomethyl and Ju et al.'s allyl or MOM 4
group would have left the skilled person with a reasonable expectation of success
that a nucleotide carrying a 3’ azidomethyl protecting group would have been

accepted by the polymerase as a substrate.

The skilled person would also not have had concerns about potential side reactions, 115
because azidomethyl has no ester or carbonyl functionality. Further, the only position
that could be prone to a nucleophilic attack from the active center is the methylene
group CH): of the azidomethyl group (neighbouring the 3'-oxygen atom). This moiety
is not electrophilic. On the contrary, it is important to note that Ju et al.'s MOM

group and ally! group have a methylene group at the corresponding position, too.

Finally, the skilled person would not have been deterred by the fact that the 116
deprotecting method of Zavgeredny et al. employs an aqueous pyridine solution.
Starting out from Ju et al. as the closest prior art, he would have anyhow used a self-

priming template, ie. the hairpin approach, which is Ju ef al.'s s most preferred

36
 

LENZ & STAEHELIN

a)

embodiment. Even if the DNA might denature during the deprotection step, the
primer would not be washed off during rinsing because it is covalently attached to
the template. Before performing the subsequent step of chain extension with a
polymerase, the primer would readily re-anneal again when proper conditions for the

polymerase reaction are restored again — which has to be assured in any event.

Hence, the skilled person starting from Ju et al. would have arrived at the
azidomethyl protective group as an alternative to the MOM group and the ally! group
without any inventive activity whatsoever, merely in further view of Greene and

Wauts and/or Zavgorodny et al.

Plaintiff's criticism of the Carell Declaration is unfounded (ad act. 32 N 177-
178)

Plaintiff's assertions in the "critical review” of statements and results presented in the

Carell declaration have no merit.
Depretection conditions of Zavgorodny et al, (ad act, 32 N 177)

First, Plaintiff argues that the fact that Prof. Carell "had to do these experiments"
would illustrate the doubts of the skilled person. Plaintiff is mistaken, It is not that
Prof. Carell Aad to do experiments to come up with anything unexpected or
unforsecable, He did the experiments merely in order to confirm the expectation that

the skilled person had right from the outset,

Evidence:- Prof. Dr. Thomas Carell, Ludwig-Maximilians-Universitét Miinchen,

Department Chemie

(as Witness)

Secondly, Plaintiff refers to Fig. 1.1.1 of act. 16_23 and asserts that Prof. Carell did
not choose realistic models for "the Zavgorodny conditions”, Plaintiff misses the
point of Question 1.1, which reads as follows: Does the presence of pyridine lead to

denaturation of DNA primer / template duplex? ("Fuhrt das Vorhandensein von

Li?

118

Hg

120
 

LENZ & STAEBHELIN

Pyridin zur Denaturicrang von DNA Primer / Template — Duplex"). Prof. Carell
clearly holds that the presence of salt is of much higher importance for the duplex
formation than the presence or absence of pyridine. Not even Plaintiff disputes that it
had been common general knowledge to include salt to adjust the ionic strength in
order to allow duplex formation. Rightly so, since this is mentioned in any standard
textbook well before the filing date of EP 578; cf e.g. Saenger (1984), emphasis
added:

The melting temperature of double helical nucleic
acids increase not only with their lengths but also with
the ionic strength of the medium and with the GC/AT
ratio of the polynucleotide {f...]).

Evidence:- Saenger, Principles of Nucleic Acid Structure, 1984, p, 144-145
(Enclosure 56)

This really does not come as a surprise: The multi-anionic backbone of a 121
polynucleotide is stabilized by counter-ions, provided with a suitable buffer that also
stabilizes the pH value, in order to compensate for the presence of basic compounds
such as e.g. pyridine. Even EP 578 itself acknowledges in paragraph [0110] that
"conditions necessary for carrying out the polymerase reaction, including

temperature, pH, buffer composition etc., will be apparent to those skilled in the art."

Evidence:- Prof. Dr. Thomas Carell, Ludwig-Maximilians-Universitaét Mnchen,
Department Chemie
(as Witness)
Thirdly, Plaintiff misinterprets the slopes in Fig. 1.1.1. The melting point Tm is a 122

thermodynamic value and well characterizes the duplex formation all by itself. At
normal ion strength of 150 mM Na’, the decrease of the melting point in the presence
of pyridine was neglectable. It remains obscure what Plaintiff aims to imply with
pointing to potentially less denaturation at 20°C in the absence of pyridine - a

temperature that is not of relevance in any event. What is more, if one were to

38
 

LENZ & STAEHELIN

assume that Plaintiff's argument had merit, it would actually point tewards inclusion
of pyridine: Both the incorporation of the nucleotide as well as the deblocking step
are cacried out at 65°C in the examples in paragraphs [0157] and [0158] of EP 578,

respectively. Accordingly, a less steep slope would imply less denaturation at such a

temperature.
Evidence:- Prof. Dr. Thomas Carell, Ludwig-Maximilians-Universitit Minchen,
Department Chemie
(as Witness)
Finally, Plaintiff questions the LC/LS measurements, obviously desirous to 123

misunderstand the results. Indeed, the commercial sample of the protected nucleotide
contained impurities. However, the calculated mass of m/z = 536 was present in all
fractions of the time-resolved MS spectrum, as a prominent signal (Table 1). On the
other hand, the unprotected nucleotide would have resulted in an m/z signal of 481 —
which is not present in Table 1. Evidently, there is no unprotected nucleotide in the
starting material. To ease understanding, the summed-up mass spectrum is shown

below, based on the same raw data as Table |:

 

 

 

 

On the other hand, the nucleotide after deprotection with m/z = 481 is the prominent a4
signal after deprotection in the summed-up mass spectrum, based on the same raw

' data as Table 2:

39
 

LENZ & STAEWELIN

 

   

 

 

 

Tenth tt aati uabgune usbanliasniaiiann Re
Note that no protected nucleotide with m/z = 536 is present anymore. Accordingly,
Plaintiff's whole guessing about the efficiency of the deprotection, or whether it had

proceeded at all, is irrelevant.

Evidence:- Prof. Dr. Thomas Carell, Ludwig-Maximilians-Universit#t Munchen,
Department Chemie

(as Witness)
b} Depretection conditions of Petushin et al. (ad act, 32 N 178)

Polushin et al. ig mainly concerned with oligonucleotides. Prof. Carell's experiments
showed that the deprotection proceeded quantitively under non-denaturing conditions
of a duplex (at normal ion strength), well below the Tm. It is immediately apparent

that this would also be the case above the Tm, even more so.

The skilled person's reading of Polushin ef al.'s "completed in less than 10 min." is
that the reaction is quantitative. Anyway, if that was an issue, the skilled person
would simply increase the amount of deprotection agent, since this is in no way an

issue in the context of SBS.

Evidence:- Prof. Dr. Thomas Carell, Ludwig-Maximilians-Universitét Miinchen,
Department Chemie

(as Witness)

40

£25

126

127
 

LENZ & STAEHELIN

8. The decision of the Opposition Division is incorrect (ad act. 32 N 179)

Many of the Opposition Division's wrong assessments have been corrected herein 128

and in the Statement of Defense.

9, The remaining claims (ad act. 32 N 180)

Plaintiffs allegation that the dependent claims benefit from patentability of claim 1 is 129
wrong. Claim 1 is invalid. Plaintiff did not respond to any of Defendants substantive

arguments regarding the invalidity of the remaining asserted claims.

4
 

LENZ & STAEHELIN

D. No infringement of EP 412 (ad act. 32 N 181 ef seqq.)

L. Preliminary remarks (ad act. 32 N 181-192)

Undisputedly, the use of antioxidants — and in particular the use of ascorbic acid 130
(vitamin C) — has been known in the art to prevent / decrease photobleaching; EP
412, paragraph [0006]. Photobleaching is an effect that occurs upon illumination, i.e.
upon determination of the identity (by way of detecting the fluorescent label) of the

nucleotide(s) in step b) of claim 1.

Plaintiff's arguments are detached from the subject-matter of claim 1. Plaintiff asserts 131
that "during each cycle of sequencing in step y), fresh fluorescently labelled
nucleotides that have never been illuminated before are added and incorporated into
the growing nucleic acid strand", act. 32 N 186 and 190. Note that this is nof a

feature of claim 1.

Further, Plaintiff asserts that “stabilization of the fluerophore in SBS in neither 132
needed nor could it have a relevant effect on the strength of the signal that is
detected in step bj)"; act. 32 N 186. This is plainly wrong. The effect of
photobleaching and how to mitigate is not only common general knowledge of a
skilled person dealing with fluorophores of any kind, but it rather is also a well
known issue in the context of SBS; ef e.g. Fuller et al., page 1019, right column,
penultimate paragraph ("This can be done by [...] increasing the laser power in a
given sequencing instrument, which will increase the rate of photobleaching. Rapid

photobleaching can be mitigated by [...}".

A skilled person working with fluorophores is well aware of the fact that 133
photobleaching is an effect that starts immediately upon illumination of fluorophores
(be it pulsed or continuous); it "can occur in as short as a few microseconds" (Song

et al., page 2590, left column, lines 9-10 and Fig. 2-(reproduced below).

42
 

LENZ & STAEHELIN

Ofi- eee eee eee | eee | wee td
ff
off 1 ° ft

 

 

 

Pulsed excitation continuous excitation
a b
decay photebleaching
photobleaching
&
a
2
Ra
to : t
-——-— ms. to min. ——]
emission emission

It goes without saying that whenever a signal is to be measured, the skilled person
has any motivation to keep that signal stable if there is an easy way to do so — which
is the case here: Plaintiff correctly admitted in EP 412, paragraph [0006] that it had
been well known to use ascorbic acid (vitamin C) in buffers that were used to detect
fluorescence. However, this is exactly what is being done in step b) of claim 1, There
can be no doubt that the skilled person was well aware that photobleaching will
occur immediately, and he would have taken the most evident measure to counter

that, i.e. adding an antioxidant such as ascorbic acid.

Accordingly, even if ascorbic acid had some "stabilizing effect" on the nucleic acid
template, this was no more than a bonus effect that had occurred when doing the
obvious: Reducing / preventing photobleaching by way of adding ascorbic acid to the

detection buffer.

In any event, adding antioxidants (in particular ascorbic acid / ascorbate) to prevent
damage to a sample had been well known in the art, e.g. from Buechler ef al. ("[...]
significantly delays or inhibits oxidation of the substrate"; column 5, lines 16-18} and
Tsien and Waggoner ("As mentioned above, light-induced damage both to the
fluorophore and the biological specimen is often dependent on the presence of
molecular oxygen, {...]. [...] it has become common to add antioxidants [...]", page

272, right column, first paragraph under the heading Protective Agents. Ascorbate is

43

134

135

136
 

LENZ & STAEHWELIN

explicitly mentioned on page 273, left column, first complete paragraph, lines 26-
27).

Accordingly, neither the reduction / prevention of photobleaching of the fluorophore 137
nor the alleged “stabilizing effect" of ascorbic acid on the nucleic acid template is in
any way surprising. It does not matter from which angle Plaintiff attempts to argue
for non-obviousness: Inclusion of ascorbic acid in the detection buffer had been

plainly obvious.

Evidence:

Song et al., Biophysical Journal, Vol. 68, June 1995, 2588-2600
(Enclosure 57

- Fuller et al., Nature Biotechnology, Vol. 27, No. 11, 1013-1023
(Enclosure 58)

-  Buechler et al., US 6,544,797 Bi
(Enclosure 59)

- Tsien and Waggoner, Fluorophores for Confocal Microscopy in Handbook of
Biological Confocal Microscopy (1995), p. 267-279
(Enclosure 60)

2, MGI's sequencing reagent kits do not infringe EP 412 (ad act. 32 N 193-213)

Plaintiff's freshly presented 412 Eurofins Report is based on a (a) "test strip analysis" 138
(Quantofix); (b) LC/MS analysis; and (c) the determination of the pH value; act. 32
N 199. The 412 Eurofins Report is in no way sufficient evidence to support

Plaintiff's allegation for the presence of ascorbic acid.

Even though it is not Defendant's obligation to educate Plaintiff about which 139
alternative antioxidants might work, it must not be forgotten that ascorbic acid is a
chiral molecule, with two stereocenter. E.g., erythorbic acid (also known as D-
Iscascorbic acid; CAS No. 89-65-6) is a stereoisomer of ascorbic acid (also known as

L-Ascorbic acid; CAS Na, 50-81-7):

44
 

LENZ & STAEHELIN

HO OH HO OH

HO7 Ht ae
Qo ? HOW 7 SQ 0
HO OH

Ascorbic acid Erythorbic acid
Synonym: £-Ascorbic acid Synonym: D-Isoascorbic acid
CAS No, 50-81-7 CAS No. 89-65-6
Both are approved by the European Food Safety Authority (EFSA) for use as 140

antioxidants in the EU; they are referred to as E300 and E315, respectively.

Evidence:- Sigma-Aldrich product information, Ascorbic acid
Enclosure 61)
- Sigma-Aldrich product information, D-Isoascorbic acid (Erythorbic acid)
(Enciosure 62)
As indicated by the manufacturer of the Quantofix test, the method embodied in the 141

test strips relies on the “fajscorbie acid -- phospomolybdenum blue" reaction, with a
color change from yellow to green/blue when the concentration of ascorbic acid
increases. The yellow color is due to the phosphomolybdate ion, [PMo12040]*. This
complex, which is also known in the art as an a-Keggin structure, can be reduced by
antioxidants such as e.g. ascorbic acid, whereby a f-Keggin [PMo12040]” structure is

formed. The latter is blue.

Evidence:- Product information about Quantofix Ascorbic acid test strips, www.mn-
net,com
(Enclosure 63)
- Wikipedia, ‘Molybdenum blue’
(Enclosure 64)
It is important to understand that this reaction is not specific to ascorbic acid. The 142

reduction of the yellowish o-Keggin structure to the blueish f-Keggin structure can

be made with a whole lot of reducing agents / antioxidants. Even Wikipedia lists

45
 

LENZ & STAEHELIN

ascorbic acid only as an example of many ("This anion is then reduced by, for

example, ascorbic acid or SaCh, f...}.").

Ascorbic acid is the enolic form of an o-ketolactone; thus, it can be easily oxidized 143
to the diketo form, i.e. dehydroascorbic acid. This is the basic principle of the

antioxidative / reductive effect of ascorbic acid:

HO OH Q QO
H i xidati A
5 one > 12 Ht +2¢
HO oO HO Oo
HO HO
Ascorbic acid Dehydroascorbic acid
Evidently, the very same mechanism underlies the reductive potential of erythorbic 144

acid. The different stereochemistry in an unrelated side chain does not make any
difference in this respect. Accordingly, it is immediately apparent that reduction of
the yellowish a-Keggin structure to the blueish #-Keggin structure will proceed in
exactly the same way with erythorbic acid as it does with ascorbic acid. The
Quantofix test strips just cannot differentiate between various reducing agents, in

particular not between ascorbic acid and dehydroascorbic acid.

This has been confirmed by the Customer Service Center of the manufacturer of the 45

test strips by Email as follows:

QO: Wie spezifisch ist damit die Detektion von
Ascorbinsdure? [...] Konkret wdre es wichtig fiir mich zu
verstehen, ob der Teststreifen bspw. auch auf
Isoascorbinsdure (oder andere  diinlich — starke
Reduktionsmittel) anspricht.

[How specific is the detection of ascorbic acid? [...]
Specifically, it would be important for me to understand
whether the test strip also responds to isoascorbic acid (or
other similarly strong reducing agents), for example]

46
 

LENZ & STAEHELIN

Evidence: -

A; Der von thnen genannte Test reagiert wie vermutet
auch auf andere starke Reduktionsmittel positiv. Das
bedeutet, went Ascorbinsdure und andere
Reduktionsmittel parallel vorliegenf{,] wird das Ergebnis
verfélseht und ein zu hoher Wert angezeiat.

fds you suspected, the mentioned fest also reacts
positively to other strong reducing agents, This means that
if ascorbic acid and other reducing agents are present in
parallelf,] the result is distorted and a too high value is
displayed}

Emails with Macherey-Nagel Customer Service Center

(Enclosure 65)

Likewise, all stereoisomers have the exact same molecular weight and will thus give

exactly the same result in LC/MS analysis.

Accordingly, Plaintiff's allegation that based on the 412 Eurofins Report the presence

of ascorbic was proven is without merit. On the contrary, the presence of ascorbic

acid is still no more than an unfounded allegation.

47

146

147
 

L.

~
CC

N

Z & STAEHELIN

EP 412 is invalid {ad act. 32 N 214 ef seqq.)
Undue extension of subject-matter {ad act. 32 N 216 ef seqq.)

Amendments to claim I (ad act. 32 N 217-235)

Plaintiff correctly recited in act. 32 N 216 that the claimed subject-matter must be
"directly and unambiguously" (in German: unmittelbar und eindeutig) derivable from
the application as filed; Art. 123(2) EPC / Art. 58(2) PatA. However, it is telling that
it then takes no less than three pages (!) for Plaintiff to set forth its arguments as to

why the effectively fully re-written claim meets this standard.

Plaintiff argues that the “more general term ‘fluorescent moiety'” had been replaced
by the “more specific term ‘fluorescently labeled nucleotide’. This is incorrect. A
moiety is a certain chemical group; a “fluorescently labeled nucleotide” is a
nucleotide that — for any reason whatsoever, is fluorescent. Accordingly, the

amendment is not just a change from genus to species; it rather is a shift in scope.

As to the feature "repeating the steps of", Plaintiff in act. 32 N 221-225 essentially
only refers to paragraphs [0002] and [0029] of EP 412 (or the respective disclosure
in the application as filed), However, there is just no disclosure of repeating steps a)
and b) as ultimately defined in claim | of EP 412. One must not forget that Plaintiff
tries to create a distinguishing feature from this wording over US 420; cf below,
N 159 ef segg. However, patentee must not benefit from an undue amendment in the

assessment of patentability on the merits.

Further, omission of the feature that the detection step "requires repeated or
prolonged exposure to intense illumination" is clearly impermissible. First, claim 1
as granted allows for determining the identity of the nucleotides by any means
whatsoever, be it fluorescence or not. There is no way to construe the claim

differently: Determining the identity of the nucleotides by other means would

48

148

149

130

151
 

LENZ & STAEHELIN

b)

literally infringe the claim. Noteworthy, Plaintiff not even comes up with a claim
construction that would prevent this. On the contrary, Plaintiff merely holds that it
would be “entirely out of place" that "the skilled person would consider other
methods to determine the identity" of the nucleotides; act. 32 N 230. This is beside
the point: Undisputedly, the identity of the nucleotides can be determined otherwise,
and if someone did it without relying on fluorescence, this would read on step b). But
it would not have read on step b) without the respective feature being deleted. Such

an amendment obviously constitutes an undue extension of subject-matter.

What is more, the deleted feature was "a detection step which requires repeated or
prolonged exposure to intense illumination.” Note that this obviously refers to a
single detection step (singular, “a detection step”). Plaintiff now implies that
‘veneated" is implicit to an SBS method because the detection step is carried out
multiple times in an SBS method; act. 32 N 232 lit (c). Be that as it may, the deleted
feature required the repeated (or prolonged) illumination for each single detection

step — which is not the case anymore in claim | as granted.
Amendments to claim 2 (ad act. 32 N 236-242)

Plaintiff argues that “every college student of molecular biology knows that the
nucleotides that are the substrates for incorporation into a growing nucleic acid
strand by a polymerase enzyme are nucleoside triphosphates"; act. 32, N 239. Again,
this argument is detached from the subject-matter of the claim. Claim 2 requires that
"said substrate for incorporation of fluorescently labelled nucleotide is a nucleoside
triphosphate." However, there is no “swbstrate” defined in claim 1. What is more, the
nucleoside triphosphate would hardly be considered as a substrate. They are added as
reactants in solution, not as substrates. It is more the other way around, i.¢. that the
immobilized template strand might be referred to as the substrate. Accordingly,
Plaintiffs reliance on what college students would know about involvement of

triphosphates or not is just irrelevant.

49

152

153
 

LENZ & STAEHELIN

¢) Amendments to claim 15 (ad act. 32 .N 243-247)

Plaintiff construes a direct and unambiguous disclosure of the feature of a "cleavable 134
linker" in “one or more fluorescently labelled nucleotides, wherein the fluorescent
label is linked to the nucleotides via a cleavable linker" essentially only by reference
to WO 2004/08493 (act. 16 32). Not even Plaintiff asserts that the mere reference to
"labile" or "photolabile" linker, or linker that "contain a disulfide linkage” is

sufficient basis for the generalization as a “cleavable linker”.

No disclosure in an application as filed could be more shaky than an incorporation by 155
reference. This case is not an exception to the rule. Plaintiff conveniently refers to
the Abstract of WO 493 and puts emphasis on “a nucleotide or nucleoside having a
base attached to a detectable label yia a cleavable linker", However, the citation is

incomplete and misleading. Noteworthy, the sentence goes on as follows:

[...} characterised in that the cleavable linker contains
a moiety selected from the group comprising : Formula
(D (wherein X is selected from the group comprising O,
S. NH and NO wherein O is a Cy-19 substituted or
unsubstituted alkyl group, Y is selected from the group
comprising O, S, NH and N(aillyl), T is hydrogen or a
Ci-10 substituted or unsubstituted alkyl group and *
indicates where the moiety is connected to the
remainder of the nucleatide or nucleoside).

Formula (D is defined as follows: 156

 

50
 

LENZ & STAEHELIN

d}

Clearly, incorporation of WO 493 by reference in no way provides sufficient basis in
the application as filed for the generalization to a "cleavable linker" of any kind

whatsoever,
Conclusion (ad act, 32 N 248-249}

Claims 1 and 2 extend beyond the content of the application as filed, as well as claim

15, The auxiliary requests will be dealt with below; N 179 ef seqq.

No novelty over US 420 (ad act. 32 N 250-261)

Plaintiff's only argument with respect to novelty over US 420 is that it does not relate

to an SBS method, The argument is flawed for at least two reasons:

First, claim 1 of EP 412 does not refer to "SBS" or "sequencing by synthesis", and
anything that Plaintiff aims to imply in this annotation is irrelevant. The subject-
matter of claim 1 lacks novelty over US 420 because all its features are disclosed

therein.

Secondly, US 420 undisputedly discloses a sequencing method. But it also is
involves synthesis: The fluorescence labelling of the nucleic acid sirand of interest is
achieved by means of direct PCT labelling, i.e. synthesis and labelling is done in one

and the same step; cf act. 6 N 405. Thus, Plaintiff's argument has no merit.

No inventive step (ad act. 32 N 262 ef seqq.)

Preliminary remarks (ad act. 32 N 262-266)

Plaintiffs argument that it is "beside the point" that ascorbic acid had been known in
imaging buffers to protect fluorophores from degradation / photobleaching is wrong
and has already been dealt with above, 130 ef seq. First, Defendant's argument is
precisely on point because it provides any motivation for the skilled person to

include ascorbic acid in the detection buffer. Secondly, even if the alleged

51

158

159

166

16k

162
 

LENZ & STAERRHELIN

b)

¢)

"stabilizing effect” on the nucleic acid template was decisive (what it is not), this has

likewise been obvious.

As to US 622, it is not understood why in Plaintiff's view “sequencing dy
comparative hybridization is irrelevant”, and why it had “no similarity to the claimed
invention". US 622 undisputedly shows that ascorbic acid had already been proposed
for use the context of a nucleic acid sequencing method, to stabilize the fluorescent
dye. It just does not matter whether a “stabilizing effect" on the nucleic acid itself
might occur in addition. US 622, as an example of many, is more than sufficient
motivation to include ascorbic acid in the detection buffer of any nucleic acid

sequencing method whatsoever.
Prior art in opposition proceedings (ad act. 32 N 267-269)

Plaintiff apparently acknowledges that there had been "incentives {...] in the prior
art to improve sequencing by reducing photobleaching", it is only that this would not
lead to the claimed invention, in Plaintiffs view. This has already been proven

wrong; see above, N 130 ef seqq.

No inventive step over either WO 770 or WO 073, in further view of Van Dijk et
al, Song et al. (ad act. 32 N 270-290)

Plaintiff essentially argues that WO 073 would only disclose DIT in the "extension
medium", contrary to the presence of ascorbic acid in the “detection buffer"
according to EP 412. This is misleading. There simply is no separate “detection
buffer" in WO 073, ie. the one and only buffer (referred to as extension medium) of
WO 673 is also the detection buffer in the sense of EP 412 (cf eg. Fig, 10A
teproduced below); a single buffer is supplied to “the reaction zone where the
sequencing procedure of the present invention is carried out" (WO 073, page 34,

lines 7 ef seqq.):

32

163

164

165
 

LE

z

& STAEHELIN

dGTf dur
dT?

  

DNA sour

GATP Cleen Buffer

Further, Plaintiff tries to discredit the disclosure in WO 073 of an incorporation of at
jeast 13 or 14 nucleotides. This argument has no merit, the disclosure of WO 073
stands as it is. There is still no indication on file that could support Plaintiffs
allegation that DTT was not suitable for e.g. 13 or 14 cycles. Accordingly, the bold
statement in EP 412 that "[t]he ability to accurately sequence 10 or more consecutive
nucleotides in a sequencing reaction” is a significant advance is nat supported by the

facts.

The objective technical problem to be solved has thus to be formulated less
ambitious, i.e. as to provide an alternative method of sequencing nucleotides in a
template nucleic acid in which light-induced chemical artefacts and detrimental
effects of photobleaching are reduced (¢f act. 16 N 439; without mentioning of more

cycles).

Plaintiff argues that WO 073 would teach away from using antioxidants for
stabilizing fluorophores, because “photobleaching [...] is recommended prior to
incorporation of the next fluorescent nucleotide for improvement of the signal to
noise ratio in the subsequent detection step." This is only half the truth, at best.
Photobleaching is only one alfernative outlined in WO 073 to improve the signal to

noise ratio. The other one is “cleavage of the nucleotide and the fluorophore, e.g.,
E Pp. &

33

166

167

168
 

LENZ & 3S

d)

a

|

AEHELIN

ow

cleavage of a chemical bond in the linker"; WO 073, page 21, lines 25-28. Thus, the
skilled person still has any motivation to prevent photobleaching for as long as
fluorescence of high intensity is desired (and the skilled person was perfectly aware
how to do that, e.g. by adding an antioxidant such as ¢.g. ascorbic acid; cf N 130 et

seqq, above), and to thereafter get rid of the fluorophore by cleaving the linker.

Further, plaintiff argues that the combination with Van Dijk was improper essentially
because Van Dijk did not relate to a biochemical reaction system such as SBS. This
argument is inconsistent. Elsewhere, Plaintiff constantly argues that steps a) and b)
are distinct, whereby fresh fluorophores are added to the reaction system in each step
a). Actually, there is nothing in claim 1 that would preclude a whole exchange of
solvents and reagents between the steps. As to step b), i.c. the detection step, there
just is no biochemical reaction involved. It is all about fluorescence excitation and
detection, and Van Dijk is concerned with exactly that. Thus, combination of WO

073 with Van Dijk et al. is proper.

In addition, as outlined above in N 130 ef segg., Song et al. provide any motivation
for the skilled person to include ascorbie acid in the detection buffer, with the

intention to a "stabilizing effect" on the template nucleic acid.

No inventive step ever WO 957, in further view of Van Dijk et al, Dittrich et al,
Song et al, (ad act. 32 N 291-301)

Plaintiff alleges that WO 957 relates to stabilization of fluorophores only, and not to
template protection. As has been outlined above in N 130 ef seqq., this argument has

no merit.

As already discussed with respect to Van Dijk above, N 169 ef seqg., it does not
matter that Dittrich et af. does not refer to SBS. There is no biochemical magic
involved in step b) of claim 1 of EP 412. It is all about fluorescence excitation and
detection, and Dittrich et al. is concerned with exactly that. Thus, combination of

WO 957 with either Van Dijk et al. or Dittrich is proper.

54

169

E70

i771

172
 

LENZ & STAERHELIN

é)

In addition, as outlined above in N 130 et segg., Song et al. provide any motivation
for the skilled person to include ascorbic acid in the detection buffer, with the

intention to a "stabilizing effect" on the template nucleic acid,

No inventive step over Braslavsky et al., in further view of Van Dijk ef al. or
Dietrich et al. (ad act. 32 N 302-308)

Plaintiff holds that Braslavsky ef al's teaching with respect to the use of oxygen
scavengers is “ambivalent. However, there is no "ambivalence" in Brasfavsky et al,
On the contrary, Braslavsky et al. exemplifies that it makes perfectly sense to include
an antioxidant in first place, even if at a later stage photobleaching shall be achieved
(see also above, N 168, with respect to WO 073). Indeed, Brasiavsky ef ai, mention
that "{t}o reduce bleaching of the fluorescent dyes, an oxygen scavenging system
(27) was used during all green illumination periods", page 3961, right column, last
sentence of first paragraph. However, “each observation with red illumination was
followed by an observation with red illumination to photobleach any incorporated

Cy5 fluorophores" (page 3962, left column, first paragraph, lines 8-11).

Plaintiff (again) argues that Braslavsky ef ai. only concern the fluorescent activity of
fluorophores. It has already been shown above, N 130 ef seqg., that this artificial
distinction has no merit. First, the aim to prevent / reduce photobleaching provides
any motivation for the skilled person to include ascorbic acid in the detection buffer.
Secondly, even if the alleged “stabilzing effeer” on the nucleic acid template was
decisive (what it is not), this has likewise been obvious: As outlined above in N 130
et seqg,, Song et al. provide any motivation for the skilled person to include ascorbic
acid in the detection buffer, with the intention to a "stabilizing effect" on the template

nucleic acid.

ua
a

173

174
 

LENZ & STAEHELIN

§)

No inventive step over any of WO 073, WO 957 or Braslavsky et al., in further view
of WO 165, WO 2004/085546 and/or Parshad (ad act, 32 N 309-320)

Again, Plaintiff essentially argues that incentives in the prior art to include ascorbic
acid with the aim to reduce photobleaching of fluorescent dyes was unrelated to the
invention of EP 412, and thus could not render the claimed subject-matter obvious.
As outlined above in N 130 ef segg., this is not correct. Accordingly, Plaintiff's

arguments in this respect are moot.
The remaining claims (ad act. 32 N 321-322)

As to validity of the remaining dependent claims, Plaintiff merely relies on validity
of claim 1 from which they depend. Plaintiff did not address any of the substantiated
invalidity arguments of the Statement of Defense, act. 16 N 478 ef segq.

it is only with respect to claim 15 (kit) that Plaintiff provides some boilerplate
arguments that do not address the substantiated invalidity arguments of the Statement

of Defense, act. 16 N 493 ef segq.

Ad auxiliary requests regarding infringement of Claim 1 of EP 412 (ad act. 32 N
323 et seqq.)

Invalidity of Claim 1 according to Auxiliary Requests 1-4 (ad act. 32 N 338-342)
Claim 1 of Auxiliary Request 1 (ARI)
The preamble of claim 1 is amended as follows:

A method of sequencing at least two nucleotides of a

template nucleic acid by successive cycles of
sequencing-by-synthesis comprising repeating the steps
of [J

36

176

177

178

179
 

LENZ & STAEHELIN

This amendment is unallowable because it renders the claim unclear, for various 180
reasons.
First, even Plaintiff acknowledges that there is no explicit disclosure of this feature in 181

the whole application as filed and consequently only asserts an “implicit” disclosure.
However, there is none. It is perfectly unclear what sequencing-by-synthesis is
supposed to mean, even more so after two exchanges of briefs in the present
proceedings. Noteworthy, US 420 undisputedly discloses a sequencing method, and
it discloses a successive incorporation of fluorescent labels by a PCR method; act. 16
WN 405, 412. Still, Plaintiff holds that "the teaching of US 420 has no relevance to
SBS"; act. 32 N 254. Apparently, Plaintiff is of the opinion that there is something to
SBS / sequencing-by-synthesis that is not fulfilled by a sequencing method that
involves synthesis (by PCR). If that is the case, it must be included in the claim. If

that is not the case, Plaintiff's arguments are wholly inconsistent.
Secondly, it is not clear whether the claim shall be understood as 182

The sequencing-by-synthesis [whatever that is}
comprises repeating the steps (a) and (b)

or
The sequencing by synthesis is not more precisely
defined in the claim, and repeating the steps (a) and (b)
is not part of what Plaintiff considers "sequencing-by-
synthesis”
Accordingly, the amendment in ARI is unallowable; 02016_010, 02016 011. 1R3

ii) Claim | of Auxiliary Request 2 (AR2)

The preamble of claim 1 is amended in the same way as in ARI. Thus, AR2 suffers 184
from the same clarity issue and is therefore unallowable for this reason alone.

Further, step (b) has been amended to read:

57
 

LENZ & STAENELIN

iii)

[..f determining the identity of the ineorporated
nucleotide(s) by illumination is carried out [...f

This amendment is likewise unallowable because the amendment in no way specifies
what kind of illumination (wavelength, duration, intensity, etc.) is meant. Not even
the measurement principle is specified. Shall the sample be illuminated in order to
record an UV/Vis spectrum? Or an IR spectrum? Or is a fluorophore to be excited? If

so, how (wavelength, duration, intensity, etc.)?

Further, there is just no basis in the application for the general term “illumination”.
Accordingly, Plaintiff relies on the mentioning of “incident light” and concludes:
“Le., they generally require illumination." This is clearly not compliant with the gold

standard of a clear and unambiguous disclosure in the application as filed.

Finally, it is unclear how to determine the identity of a nucleotide by illumination.

Illumination as such does not give any indication of the identity of the nucleotide.
The amendments in AR? are unallowable (ef 02016_010, 02016 GTI).
Claim 1 of Auxiliary Request 3 (AR3)

The preamble of claim 1 is amended in the same way as in ARI. Thus, AR3 suffers
from the same clarity issues and is therefore unallowable for this reason alone.
Further, Plaintiff included an even more complex amendment in step (b) of AR3 than

in AR2. It reads as follows:

{...] determining the identity of the incorporated
nucleotide(s) is carried out by ilhanination with laser
light of a wavelength specific for the fluorescent label
or_other suitable sources of illumination to excite the

fluorescent label f{...]

Plaintiff's attempt to more precisely define the illumination fails because it includes

even further clarity issues. First, the metes and bounds of "specific" remain obscure.

58

185

186

187

188

189

190
 

LENZ & STAEHELIN

5)

Secondly, the “other suitable sources of illumination to excite" could well serve as a
textbook example of unclarity. The amendment actually opens the claim up to any
means of excitation which has not even been remotely disclosed in the application as

filed, and it does not even have to be specific for the fluorophore.

Yet again, it is unclear how the determination could be carried out by illumination.
The amendments in AR3 are unallowable; 02016_010, 02016 O11.

Claim 1] of Auxiliary Request 4 (AR4)

The preamble of claim 1 is amended in the same way as in AR1. Thus, AR4 suffers
from the same clarity issue and is therefore unallowable for this reason alone.
Further, step (b) has been amended over AR2 in that “intense” has been added, to

read as follows:

[...J determining the identity of the incorporated
nucleotide(s) by intense illumination is carried out ff

Not a single clarity issue that is discussed with respect to AR2 above, N 184 et segq.,
is resolved thereby. Even worse, the term "intense" is obviously unclear, too, There
cannot be any doubt that "intense" would not pass the EPO's clarity test under Art. 84

EPC, because it just is a relative and subjective term.
No infringement of Claim I according to Auxiliary Requests 1-4 (ad act. 32 N 343)

It has been established in the Statement of Defense and hereinbefore that Plaintiff
failed to establish infringement of claim I as granted. It goes without saying that this
necessarily also applies to the even more limited variants of claim | according to any

of ARI-AR4.

59

191

192

193

194

195
 

LENZ & STAEHELIN

b}

Ad auxiliary requests regarding infringement of Claim 15 of EP 412 (ad act, 32
N 344 ef seqq.)

Invalidity of Claim 15 according to Auxiliary Requests 5 and 6 (ad act, 32 N 347-
$1)

The amendment in ARS, i.e. that the fluorescent label is linked to the base of the
nucleotides, does not resolve any of the reasons for invalidity discussed in the

Statement of Defense and hereinbefore.

As to AR6, there is no basis in the application as filed for “phosphine-cleavable
azide-containing linkers" in general, but rather only to the extent "as described in
greater detail in WO 2004/018493" (paragraph [0025] of EP 412). The intermediate
generalization to any phosphine-cleavable azide-containing linkers in an unallowable

intermediate generalization.

Ne infringement of Claim 15 according to Auxiliary Requests 3 and 6 (ad act. 32 N
352-354)

Plaintiff alleges that infringement of AR5 and AR6 was established by mere
reference to the LC/MS/MS analysis. However, plaintiff is mistaken, as outlined
above in any detail. Plaintiff failed to establish infringement, there is no indication

whatsoever of "a fully identical! structure".

Lack of legal interest for prayers for relief (ad act. 32 N 355 ef seqq.)

Plaintiff's observations regarding the alleged definiteness of its prayers for relief are
contested with reference to the arguments in the Statement of Defense, which

Defendant fully maintains (ef act. 16 N 498-500).

Prayer for relief no. 1 covers an indefinite number of compounds. Plaintiff has not

explained why it should have a legal interest over the entire scope of the claim. In

60

196

197

198

199

260
 

LENZ & STAEHELIN

particular, it is not apparent why Plaintiff would have a legal interest with respect to
selection possibilities of R' other than hydrogen as its entire infringement allegations
are limited to such selection criterion. In addition, analysing the justification of
claiming patent protection over all selection possibilities would exceed the scope of
the present proceedings and it is certainly not justified to put such burden on
Defendant. What is more, in the present case where specific products of the MGI
group are at stake, it would have been possible for Plaintiff to specify the features of
the allegedly infringing products. Hence, prayer for relief no. | is excessive

("tiberschiessend") and it has to be dismissed also for this reason.

This applies even more considering that it is apparently beyond dispute between the 201
Parties that the 3'-OH blocking group must not be too bulky. Otherwise, it would just
not be compatible with the polymerase and would thus not work as intended in the
context of SBS. It is not only that Tsien et al. (act. 16_14) and Ju et al. (act. 16_8)
mention size limitations of the protecting group (act. 16 N 148 ef seqq.). Even
EP 578 itself acknowledges the "many limitations on the suitability of a molecule as
a blocking group", one of which is that it "must be tolerated by the polymerase or
other appropriate enzyme used to incorporate it into the polynucleotide chain"
(EP 578, paragraph [0005]). However, prayer for relief no. 1 does not limit the size
of the 3'-OH blocking group in any way. Evidently, prayer for relief no. | extends to
nucleotides that are non-working embodiments in SBS (not just a few, but rather the
vast majority of the effectively unlimited variants covered by the wording of prayer
for relief no. 1), and to that extent the subject-matter of claim | does not involve an
inventive step (T939/92). To the extent that prayer for relief no. 1 comprises such

non-working embodiments, Defendant invokes a nullity plea in defense.

Furthermore, prayer for relief no. 1 is also not clear in a sense that mere factual 202
inspection would be sufficient in order to detect an infringement. Note that prayer for
relief no. 1 does not specify the nature of the “label”, nor the way it shall be

"detectable". It is thus wrong and unrealistic that it would only require a factual

61
 

LENZ & STAEHELIN

inspection to determine whether or not the molecule comprises a “label”, not to
mention whether or not the label is "detectable". Rather, this will open up a whole

universe of fresh factual and legal assessments.

Plaintiff argues that it has a legitimate interest in all prayers of injunctive relief
because they are based on different claim combinations (act. 32 N 361). Plaintiff
would like to create a fall-back position with a view to appeal proceedings, i.e. in
case one claim or combination were held invalid on appeal, the other injunctions
would still stand. With that, Plaintiff wants to force the first instance to already
analyse all possible claims and claim combinations, which could justify an
injunction, irrespective of whether it achieves the desired result based on one claim
or combination. If this approach is admitted, this would also mean that every time a
plaintiff bases its claims on different legal bases, a court would need to analyse all
possible legal fundaments in order to create a fall-back position in view of appeal
proceedings. This is clearly contrary to the current practice of the Swiss courts,
including the Federal Patent Court, and would place a quite considerable burden on

the court's reasoning in all future proceedings.

What is more, Plaintiff's interest in a fall-back position with a view to appeal
proceedings would be sufficiently met if prayers for relief covering the same subject
matter would have been filed as subsidiary motions in a cascading order. In such
case, if a claim or claim combination falls on appeal, the next combination would
automatically have to be assessed cither by the appeal instance or after remittance of
the case to the first instance. An overreaching legal interest does not exist and
admitting one would be disproportionate in view of an efficient functioning of the

legal system.

As aresult, prayers for relief no, 2, 3, 5, 6, 7 and the respective auxiliary prayers for
relief, must be dismissed because Plaintiff lacks a legal interest in the current form of

these prayers for relief.

62

203

204
 

LENZ & STAEHELIWN

Respectfully submitted,

} | awh

Thierry Calame

*

 

Twofold

Enclosures as listed on the separate List of Evidence

 

63
 

LENZ &

OVERVIEW

STAEHELIN

TABLE OF CONTENT

L PROCEDURE

I. ARGUMENT
A. No infringing activities of Defendant in Switzerland (ad act. 32 N £3 ef

seqq.)

B. No infringement of EP 578 (ad act. 32 N 35 ef seqq.)
1. The skilled person (ad act. 32 N 35-37)
2. No infringement by any of MGI's dNTPs (ad act. 32 N 4-12, 35 ef seqq.)

a}
b)

¢)

d)

e)

f)

8)

Testing material (ad act, 32 N 37-42)

Plaintiff failed to establish infringement by MGPs unlabelled
dNTPs {ad act. 32 N 43-58)

Plaintiff failed to establish infringement by MGI's CoolMPS
chemistry (ad act. 32 N 59-66)

Plaintiff failed to establish infringement by MGI's labelled dNTPs

(ad act. 32 N 67-80)

i) The comparison of UV/Vis spectra is meaningless (ad act.
32 N 72-73)

ii) The m/z values and isotopic envelopes cannot prove a
structure (ad act. 32 N 74-76)

iii) The fragmentation pattern does not allow for any
conclusions with respect to the protective group (ad act. 32
N 77-80)

No direct infringement of claim 25 by nucleotides and kits (ad act.

32.N 81)

No contributory infringement of method claims 12 and 17 and
product claim 29 (ad act. 32 N 82-84)

Conclusion (ad act, 32 N 85-86)

C. EP 578 is invalid (ad act. 32 N 87 ef seqg.)
1. Preliminary remarks (ad act. 32 N 87-94)

a)

b}

Tsien et al. is one of the most important pieces of prior art in the
field of SBS at all

Tsien et al. explicitly point to Kraevskii et al. and Greene and
Wuts as "References of Interest”

2. Ju et al., the closest prior art (ad act. 32 N 95-133)

a)
b)

The protecting group shall be small (ad act. 32 N 100-102)
Cleavability and deprotection conditions (ad act. 32 N 103-105)

14
14
14
{5

15

17

18

19

21

21

23

24
24
25
25

26
27
28
28
 

LENZ

aA Y

8.
9.

&® STAERMELIN

c)  Denaturation (ad act. 32 N 106-113}
d) No teaching away (ad act. 32 N 114-119)

e) Preference for unbranched protective groups with no more than 4
atoms in the chain (ad act. 32 N 120-126)

f) The MOM group is a masked hemiacetal (ad act. 32 N 127-129)
g) Summary (ad act, 32 N 130-133}

Greene and Wuts (ad act, 32 N 134-152}

Zavgorodny et ai. as secondary document (ad act. 32 N 153-161)
Gololobov and Polushin ef af, (ad act. 32 N 162-173)

The subject-matter of EP 578 is obvious over Ju et al. in further view of
Zavgorodny et al, (ad act, 32 N 174-176}

Plaintiffs criticism of the Carell Declaration is unfounded (ad act. 32 N
177-L78)

a) Deprotection conditions of Zavgorodny et al. (ad act. 32 N 177)
b)  Deprotection conditions of Polushin et al. (ad act. 32 N 178)
The decision of the Opposition Division is incorrect (ad act. 32 N 179)
The remaining claims (ad act. 32 N 180)

No infringemeut of EP 412 (ad act. 32 N 181 ef segg.)

L.
2.

Preliminary remarks (ad act. 32 N 181-192)

MGl's sequencing reagent kits do not infringe EP 412 (ad act. 32 N 193-
213)

EP 412 is invalid (ad act. 32 N 214 ef seqgq.)

L.

Undue extension of subject-matter (ad act. 32 N 216 ef seqq.)

a) Amendments to claim J (ad act. 32 N 217-235)

b) Amendments to claim 2 (ad act. 32 N 236-242)

c) Amendments to claim 15 (ad act, 32 N 243-247}

dj} Conclusion (ad act. 32 N 248-249)

No novelty over US 420 (ad act. 32 N 250-261)

No inventive step (ad act. 32 N 262 ef seqq.)

a) Preliminary remarks (ad act, 32 N 262-266)

b) Prior art in opposition proceedings (ad act. 32 N 267-269)

c) No inventive step over either WO 770 or WO 073, in further view
of Van Dijk et al., Song et al. (ad act. 32 N 270-290)

d) —_—‘No inventive step over WO 957, in further view of Van Dijk et al.,
Dittrich et al., Song et al. (ad act. 32 N 291-301)

2} No inventive step over Braslavsky et al., in further view of Van
Dik et al. or Dietrich et al. (ad act. 32 N 302-308)

28
30

31
31
32
32
34
34

35

37
37
40
4]
41
42
42

44
48
48
48
49
50
$1
51
51
5]
52

52

54

35

i
 

LENZ & STAEHELIN

f) Na inventive step over any of WO 073, WO 957 or Braslavsky et
al., in further view of WO 165, WO 2004/085546 and/or Parshad
(ad act. 32 N 309-320)

g) The remaining claims (ad act. 32 N 321-322)

KF. Ad auxiliary requests regarding infringement of Claim 1 of EP 412 {ad act.
32 N 323 et seqq.)

a} — Invalidity of Claim L according to Auxiliary Requests 1-4 (ad act.
32 NW 338-342)
i) Claim | of Auxiliary Request | {ARI}
ii} Claim 1 of Auxiliary Request 2 (AR2)
ii) Claim | of Auxiliary Request 3 (AR3)
iv) Claim f of Auxiliary Request 4 (AR4)

b) ~=—- No infringement of Claim | according to Auxiliary Requests 1-4
(ad act. 32 N 343)

G. Ad auxiliary requests regarding infringement of Claim 15 of EP 412 (ad
act. 32. N 344 ef segq.}

a) Invalidity of Claim 15 according to Auxiliary Requests 5 and 6 (ad
act. 32 N 347-351)

b) No infringement of Claim 15 according to Auxiliary Requests 5
and 6 (ad act. 32 N 352-354}

H. Lack of legal interest for prayers for relief (ad act. 32 N 355 ef seqq.)

56
56

56

56
36
37
58
59

59

60

60

60
60

il
 

LENZ & STAEHELIN

LIST OF EVIDENCE

to the Rejoinder
dated 25 June 2020
to the Federal Patent Court
in the matter
02019_007
lumina Cambridge Limited vs. Latvia MGI Tech SIA

 

WITNESSES

Andis Slaitas, c/o Latvia MGI Tech SIA, General Manager

Prof, Dr. Thomas Carell, Ludwig-Maximilians-Universitéat Miinchen, Department Chemie

A. Statement of Defense of 25 November 2019

Enclosure 1: Excerpts from the Website of MGI Group http://en.mgitech.cn

Enclosure 2: Illumina Press Release of 28 June 2019, “Illumina Files Patent
Infringement Suits Related to BGI in Switzerland, Turkey and the US"
(www. illumina.com)

Enclosure 3: Business Wire, “Illumina Files Patent Infringement Suits Related to BGT in
Switzerland, Turkey and the US", 28 June 2019 (www.businesswire.com)

Enclosure 4: Bloomberg, "Hlumina Files Patent Infringement Suits Related to BGI in
Switzerland, Turkey and the US", 28 June 2019 (www.bloomberg.com)

Enclosure 5: Interlocutory decision of the OD re EP 578, dated 9 December 2015

Enclosure 6: Opponent's withdrawal of appeal, dated 26 July 2017
 

LENZ &

«

STARBHELIN

 

Enclosure 7:

Enclosure &:

Enclosure 9:

Enclosure 10:

Enclosure EI:

Enclosure 12:

Enclosure 13:

Enclosure ]4:

Enclosure 15:

Enclosure 16:

Enclosure 17:

Enclosure 18:

Notification of termination of appeal proceedings, dated 2 August 2017

Ju et al., WO 02/29003

Odedra et al., WO 01/92284

Oksman et al. (1992), Solution conformations and hydrolytic stability of 2’-
and 3'- substituted 2',3'-Dideoxyribonucleosides, including some potential
inhibitors of human immunodeficiency virus; J. Phys. Org. Chem. Vol. 5,
pp 741-747

Zavgorodny et al. (2000), S,X-Acetals in nucleoside chemistry: Synthesis
of 2'- and 3'-O-Azidomethyl derivatives of ribonucleosides; Nucleosides,
Nucleotides and Nucleic Acids, 19(10-12), pp 1977-1991

Zavgorodny et al. (1991), 1-Alkylthioalkylation of Nucleoside Hydroxyl
Functions and Its Synthetic Applications: A New Versatile Method in
Nucleoside Chemistry; Tetrahedron Letters, Vol. 32, No. 51, pp 7593-7596

Canard et al., 1995, Proc. Nath. Acad. Sci. USA, 92: 10859-108636

Tsien et al., WO 91/06678

Exhibits from Greene and Wuts, Protective Groups in Organic Synthesis;
Wiley and Sons (1999)

Kraevskii et al. (1987), ISSN 0026-8933, pp. 25-29

Metzker et al. (1994), Termination of DNA synthesis by novel 3'-moditfied
deoxyribonucleoside 5'-triphosphates; Nucleic Acids Research, Vol. 22,
No. 20, pp. 4259-4267

Canard and Sarfati (1994), DNA polymerase fluorescent substrates with
reversible 3'-tags; Gene, Vol. 148, pp. 1-6

i}
 

LENZ &

STAERHELIN

 

Enclosure 19;

Enclosure 20:

” Enclosure 21:

Enclosure 22:

Enclosure 23:

Enclosure 24:

Enclosure 25;

Enclosure 26:

Enclosure 27:

Enclosure 28:

Enclosure 29:

Balasubramanian (2011), Sequencing nucleic acids: from chemistry to
medicine; ChemComm, Vol. 47, pp. 7281-7286

Balasubramanian (2014), Chemical biology on the genome; Bioorganic &
Medical Chemistry (http://dx.doi.org/10.1016/.bme.2014.05.016)

Nishinio and Ishido (1986), Partial Protection of Carbohydrate Derivatives.
Part 22. Further Improvement in Introduction of Methoymethyl Group to
Hydroxyl Groups of Carbohydrate Derivatives; Journal of Carbohydrate
Chemistry (https://doi.org/10.1080/07328308608062969)

Excerpt of Wikipedia, Synthon (https://de.wikipedia.org/wiki/S ynthon)

Technical Cpinion of Prof. Carell (incl. Annexes A, B, C)

Gololobov et al. (1992), Recent Advances in the Staudinger Reaction;
Tetrahedron, Vol. 48, No. 8, pp. 1353-1406

Polushin et al. (1996), Synthesis of Oligonucleotides Containing 2'-Azido-
and 2'-Amino-2'-deoxyuridine Using Phosphotriester Chemistry;
Tetrahedron Letters, Vol. 37, No. 19, pp. 3227-3230

Kamal et al. (1999), A mild and Rapid Regeneration of Alcohols from their
Allylic Ethers by Chlorotrimethylsilane/Sodium Iodide; Tetrahedron
Letters, Vol. 40, pp. 371-372

Ireland and Varney (1986), Approach to the Total Synthesis of
Chlorothricolide: Synthesis of (4:)-19,20-Dihydro-24-O0-
methylchlorothricolide, Methyi Ester, Ethyl Carbonate; J. Org. Chem. Vol.
SI, pp. 635-648

Excerpt of Wikipedia, Azide (https://de. wikipedia.org/wiki/Azide)

Cretton et al, (1991), Catabolism of 3'-Azido-3'-deoxythymidine in
Hepatocytes and Liver Microsomes, with Evidence of Formation of 3'-
Amino-3'-deoxythymidine, a Highly Toxic Catabolite for Human Bone
Marrow Cells; Molecular Pharmacology, Vol. 39, pp. 258-266

Til
 

LENZ &

STAEHELIN

 

Enclosure 30:

Enclosure 31:

Enclosure 32:

Enclosure 33:

Enclosure 34:

Enclosure 35:

Enclosure 36:

Enclosure 37:

Enclosure 38:

Enclosure 39:

Enclosure 40:

Enclosure 41:

Enclosure 42:

Enclosure 43:

Saxon and Bertozzi (2000), Cell Surface Engineering by a Modified
Staudinger Reaction; Science, Vol. 287, pp. 2007-2010

Excerpt of Wikipedia, Fluorescence
(https://en.wikipedia.org/wiki/Fluorescence)

WO 2004/018493, Solexa

Excerpt of Wikipedia, Chemistry of ascorbic acid
(bttps://en.wikipedia.org/wiki/Chemistry_of_ascorbic_acid)

Excerpt of the website
https://www.sigmaaldrich.com/catalog/product/aldrich/z1663407lang=ené&r
egion=GB; visited 17.11.2019

WO 00/70073, Cornell Research Foundation

WO 02/086165, 3M Innovative Properties
Submission in EPO prosecution, dated 13 April 2011
Klausing declaration, DIO

WO 06/06770, Solexa

Olson et al. (2001), Electrophoresis of DNA Adsorbed to a Cationic
Supported Bilayer; Langmuir, 17, 7396-7401

WO 00/18957, Applied Research Systems
Interlocutory decision of the OD re EP 412, dated 30 November 2015

Notification of termination of appeal proceedings, dated 7 March 2016

IV
 

LENZ &

STAEHELEIN

 

Enclosure 44:

Enclosure 45:

Enclosure 46:

Enclosure 47:

Enclosure 48:

Enclosure 49:

Enclosure 50:

Enclosure 51:

Enclosure 52:

WO 2006/064199, Solexa
US 6,355,420 B1, US Genomiics
US 2002/0006622, Bradley

Braslavsky et al., (2003), Sequence information can be obtained from single
DNA molecules; PNAS, Vol. 100, No. 7, pp. 3960-3964

Van Dijk et al., (2004), Combining Optical Trapping and Single-Molecule
Fluorescence Spectroscopy: Enhanced Photobleaching of Fluorophores; J.
Phys. Chem. B, Vol. 108, pp. 6479-6484

Dittrich et al., (2001), Photobleaching and stabilization of fluorophores
used for single-molecule analysis with one- and two-photon excitation;
Appl. Phys. B, Vol. 73, pp. 829-837

Molecular Probes (2005), Prolong Antifade Kit, Product Information
WO 2004/085546, Fluorotechnics

Parshad et al. (1978), Fluorescence light-induced chromosome damage and

its prevention in mouse cells in culture; PNAS, Vol. 75, No. 4, pp. 1830-33
 

LENZ &

SsPTARRELIN

 

B. Rejoinder of 25 June 2020

Enclosure 453:

Enclosure 54:

Enclosure 53:

Enclosure 56:

Enclosure 57:

Enclosure 58:

Enclosure 49:

Enclosure 60:

Enclosure 61:

Enclosure 62:

Enclosure 63:

Enclosure 64;

Enclosure 65:

Agreement between BGI Complete Genomics Hong Kong Co., Limited and
Fondation Campus Biotech Geneva dated 2 January 2019

NMR Services for Chemical Characterization and Analysis;
www.emerypharma.com

Citation analysis of Tsien et al. (Patbase Citation Explorer), as per 14 June

2020

Saenger, Principles of Nucleic Acid Structure, 1984, p. 144-145

Song et al., Biophysical Journal, Vol. 68, June 1995, 2588-2600

Fuller et al., Nature Biotechnology, Vol. 27, No. 11, 1013-1023

Buechler et al., US 6,344,797 BI

Tsien and Waggoner, Fluorophores for Confocal Microscopy in Handbook
of Biological Confocal Microscopy (1995), p. 267-279

Sigma-Aldrich product information, Ascorbic acid

Sigma-Aldrich product information, D-Isoascorbic acid (Erythorbic acid)

Product information about Quantofix Ascorbic acid test strips; www.mn-
net.com

Wikipedia, ‘Molybdenum blue'

Emails with Macherey-Nagel Customer Service Center

VI
